              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 1 of 37




 1   René P. Voss (CA Bar No. 255758)
     Natural Resources Law
 2   15 Alderney Road
 3   San Anselmo, CA 94960
     Phone: (415) 446-9027
 4   Email: renepvoss@gmail.com
     LEAD COUNSEL
 5
     Matt Kenna (CO Bar No. 22159)
 6
     Public Interest Environmental Law
 7   679 E. 2nd Ave., Suite 11B
     Durango, CO 81301
 8   Phone: (970) 749-9149
     Email: matt@kenna.net
 9   LEAD COUNSEL
10   Applicant Pro Hac Vice

11   Attorneys for Plaintiffs
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                    SAN FRANCISCO DIVISION
15
16   ENVIRONMENTAL PROTECTION                   No. 3:19-cv-6643-EMC
     INFORMATION CENTER,
17
            Plaintiff,
18
                    v.
19                                              DECLARATION OF KIMBERLY BAKER
     ANN CARLSON, in her official capacity as
20   the Forest Supervisor of the Mendocino
     National Forest; and the UNITED STATES
21   FOREST SERVICE,
22          Defendants.
23
24
25
26
27
28
              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 2 of 37




 1   I, KIMBERLY BAKER, declare as follows:

 2          1.      I am the Public Land Advocate for the Environmental Protection Information
 3   Center (EPIC) and have worked in this position since November 2007. I am also a member.
 4          2.      EPIC has approximately 15,000 members and supporters. Our members and
 5   supporters are interested in, and support, EPIC’s work to protect the biodiversity, wildlife and
 6   watersheds of the Mendocino National Forest for its aesthetic, spiritual, cultural, recreational,
 7   scientific, fisheries and ecological values.
 8          3.      In my capacity as Public Land Advocate I have participated in the National
 9   Environmental Policy Act (NEPA) process and have submitted timely, substantive, site specific
10   and science based comments on nearly every commercial timber sale, if not all of them, on the
11   Mendocino National Forest for the past twelve years.
12          4.      On March 26, 2019 I received a press release for the 7,000 acre Ranch Fire
13   project. The same day EPIC’s Executive Director, Thomas Wheeler, and I called the Mendocino
14   National Forest Supervisor, Ann Carlson, to discuss our concerns. I was concerned about the
15   limited amount of environmental review through using a Categorical Exclusion (CE) and the
16   cumulative effects of such a large and widespread project. As a direct follow up to the call,
17   through two emails, Mr. Wheeler and I requested detailed maps; an accompanied list of
18   maintenance levels and/or reasoning for the inclusion of the chosen roads; specialists’ reports,
19   and to be notified when Supervisor Carlson issued a letter indicating approval of the project
20   through the use of a CE. See Attachment A. Supervisor Carlson replied, stated that she could
21   certainly do that, thanked us for our interest, and that her staff was working on gathering the
22   requested information as soon as possible.
23          5.      On April 12, 2019 a scoping notice for another post-fire project on the Upper
24   Lake Ranger District was released. This commercial timber sale, called the Northshore
25   Restoration project, covers a 40,000 acre area and is being analyzed through an Environmental
26   Analysis. The project proposes logging within Late Successional Reserves and wildlife emphasis
27   areas and is entirely within the Berryessa Snow Mountain National Monument. The Bartlett
28   Roadside Hazard Tree Salvage project is directly within the Northshore project. In May I sent


     Case No. 3:19-cv-6643-EMC – DECLARATION OF KIMBERLY BAKER                                    1
              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 3 of 37




 1   detailed science based comments during the public scoping period, which included serious
 2   concern for cumulative effects from multiple projects on wildlife, habitat connectivity, soils,
 3   water quality and the increased spread of invasive plant species.
 4          6.      On October 15, 2019, I received the Grindstone District Wildlife Biological
 5   Assessment report. Based on that information, and upon information and belief, the M3 Project
 6   is roughly 1,311 acres in size, the Felkner Project is roughly 424 acres in size, and the M10
 7   Project is roughly 2,320 acres in size.
 8          7.      Also, through my conversations with Mendocino National Forest staff, it is my
 9   understanding that logging on the Bartlett project started in September 2019 and that M5
10   implementation was set to begin mid-October.
11          8.      I obtain personal and professional enjoyment, fulfillment, and satisfaction when
12   visiting naturally recovering post-fire forest ecosystems and watersheds that have not been
13   damaged by logging.
14          9.      I routinely visit the Mendocino National Forest and have visited all of the
15   roadside salvage project areas. I verified this by reviewing the vicinity map provided by the
16   forest when they first announced the project and later when I received maps for individual
17   projects. I have visited the Bartlett project area at least four times, as early as 2012 and as
18   recently as July 24, 2019 when reviewing and documenting the Northshore project. I have visited
19   the M1 project area (Deer Valley is part of the M1 project area) at least four times, as early as
20   May 2010 and as recently as June 2018. I have visited the M5, Felkner, M3 project area at least
21   twice as early as 2009. I have visited the M10 project area at least twice and as early as 2013. On
22   June 12, 2019, I flew in a small plane over nearly the entire project area to document the
23   environmental harms of fire suppression activity, including the nearly 700 miles of bulldozed fire
24   lines and back burns, but also to witness the mosaic fire effects overall from a landscape
25   perspective. I came away from my flight very concerned about the proposed logging, as there
26   were far more living green trees in areas proposed to be logged than I had anticipated. A photo of
27   the M1 project area, with Lake Pillsbury in the background, is attached to this declaration
28   (Attachment D).


     Case No. 3:19-cv-6643-EMC – DECLARATION OF KIMBERLY BAKER                                         2
              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 4 of 37




 1          10.     I am deeply concerned that there are cumulatively thousands of acres of logging
 2   projects being planned on the Mendocino National Forest. Not only are there up to 7,000 acres of
 3   logging on fragile post-fire forest being planned through CE’s, but also the 40,000 acre
 4   Northshore project on the Upperlake Ranger District which may include up to 1,500 acres of
 5   commercial logging and widespread toxic herbicide application. To my best understanding
 6   through conversations with US Fish and Wildlife Service staff, there is another large post-fire
 7   logging project being planned on the Grindstone Ranger District. Also on the Grindstone Ranger
 8   District, the Four Beetles South CE, which was developed in 2018, included concentrated
 9   industrial logging on over 1,000 acres, Four Beetles South is another CE currently being planned
10   that could include up to 3,000 acres of commercial logging and the Salt project CE, currently in
11   planning, that includes up to 3,000 acres of commercial logging and road and landing
12   construction. Further, in April 2019 the Mendocino National Forest received $4.7 million dollars
13   in grant funding for planning projects on another 4,531 acres in seven areas, likely through CE’s,
14   however any further information has not been shared with the greater public. Hence, EPIC and I
15   will be harmed by the agency’s decision to plan and perform up to 7,000 acres of large
16   continuous swaths of roadside logging, including the extraction of living green trees, without
17   public input, adequate environmental review or consideration of cumulative affects is contrary to
18   the spirit and intent of NEPA, and I believe it will harm our interests by adversely affecting
19   threatened species, water quality and would increase the spread of invasive plants.
20          11.     Both personally and professionally, I am worried that the Mendocino National
21   Forest’s large 400-foot swaths of post-fire roadside logging would greatly increase habitat
22   fragmentation and may significantly harm the threatened and sensitive species. To my best
23   understanding many of the trees are still living and these roadside areas run through Late
24   Successional Reserves and through Activity Centers and Critical Habitat for the Northern spotted
25   owl. It is my understanding that the Mendocino National Forest has not completed emergency
26   consultation with the US Fish and Wildlife Service to document the baseline changes in habitat
27   as a result of the Ranch Fire. I understand that this type of consultation is required prior to
28   allowing projects to move forward so as to adequately assess the impact to federally and state


     Case No. 3:19-cv-6643-EMC – DECLARATION OF KIMBERLY BAKER                                     3
              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 5 of 37




 1   listed threatened species. Spotted owls will often use significantly burned patches for foraging if
 2   they are unlogged. According to peer-reviewed scientific studies, including Bond et al. 2016
 3   (Attachment B), before data were collected from spotted owls in burned forests, it was not
 4   unreasonable to assume that high-severity fire might eliminate habitat because it reduces canopy
 5   cover, kills trees, and consumes coarse woody debris—all of which comprise important structure
 6   for owls and their prey—but current research is revealing that a surprising number of spotted owl
 7   sites continue to be occupied and reproductively successful after experiencing fires of all
 8   intensities and that populations are quite resilient to fire. Further, spotted owls utilize complex
 9   early seral forests for foraging, providing evidence that severely burned forests can benefit
10   spotted owls depending upon its extent and configuration. This species and others can greatly be
11   harmed by logging and the subsequent noise and smoke disturbance during sensitive times of the
12   year.
13           12.    I am particularly attracted to fragile post-fire forests as these snag forests are often
14   more rich in biological diversity than green forests. Unlogged snag habitat provides early seral
15   complex forest structure that is utilized by multiple species. Fire suppression activities, road use
16   and logging especially ground-based equipment greatly disturb regenerating forests and can
17   severely harm soils and water quality. According to peer-reviewed scientific studies, including
18   Beschta et al. 2004 (Attachment C), ground-based post-fire logging and the removal of large
19   trees are generally inconsistent with efforts to restore ecosystem functions after fire. Moreover,
20   skidding logs and heavy equipment disturb soils, causing erosion, which leads to runoff into
21   streams and the resulting sedimentation of streams and other adverse water quality impacts. Id.
22           13.    If the logging occurs as planned, my enjoyment of these areas will be greatly
23   diminished. It would be difficult to avoid these areas as they stretch for thousands of acres. I will
24   be emotionally harmed because of the nearly irreparable harm to habitat connectivity and
25   suitability and because of the loss this important forest structure on the landscape, which would
26   be visible for miles. However, if the Forest Service were to prepare an Environmental
27   Assessment or Environmental Impact Statement, it would have to include alternatives to the
28   planned logging. Alternatives (based on my and others’ comments) could include leaving the


     Case No. 3:19-cv-6643-EMC – DECLARATION OF KIMBERLY BAKER                                      4
              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 6 of 37




 1   living trees standing, retaining more trees on the downhill side of the road and some of the
 2   downed hazard logs on the ground, which would be extremely helpful to wildlife and soil health
 3   and improve my enjoyment of the affected areas if such alternatives were chosen. And it would
 4   make it more likely that mitigation measures would be put in place to support species survival,
 5   soil health and water quality, which would increase my enjoyment of these rejuvenating post fire
 6   landscapes.
 7           14.     I am extremely concerned that the Mendocino National Forest has authorized
 8   thousands of acres of post fire logging, with immediate plans for more, throughout the forest
 9   within areas that should have been designated as Riparian Reserves because they are unstable
10   lands with very high erosion hazard ratings.
11           15.     I intend to visit and recreate in the Mendocino National Forest throughout the
12   remainder of my life. I have certain plans to visit the Forest numerous times this year and in
13   2020 and 2021. I plan to visit the Bartlett project area, within the Northshore timber sale
14   planning area, again this year before the rains start. If the opportunity is available, I plan to fly
15   over the Mendocino National Forest again to document and witness the post fire landscape while
16   there is snow on the ground. In the spring, after the snow melts, I plan to visit the M5 and M10
17   project area to photograph and explore the renewed post fire forests and the lasting
18   environmental effects of fire suppression actions. In the late summer of 2020 I plan to camp and
19   hike in the Snow Mountain Wilderness Area, in the M3 project area and at that time also visit the
20   Felkner project area. In the autumn of 2020 I plan to visit and enjoy time at Pillsbury Lake and
21   will be traveling through the M1 project area. In 2021 I plan to visit the Yuki or the Yolla Bolly
22   Wilderness Areas.
23           16.     EPIC’s 2019 operating budget is $230,342.00. So far this year, we have spent
24   about $200,000. Based on current income received, I project that we are going to finish 2019 in
25   the red, meaning EPIC will have spent more money than it will receive in the fiscal year.
26           17.     With this budget, EPIC is able to employ around 4.5 full time equivalent
27   positions. Together with payroll and associated fixed costs, such as rent, EPIC has little
28


     Case No. 3:19-cv-6643-EMC – DECLARATION OF KIMBERLY BAKER                                       5
              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 7 of 37




 1   flexibility in our budget. Much of our budget is “restricted” by conditions imposed by grants and
 2   cannot be applied to this litigation.
 3          18.     EPIC maintains approximately four months’ worth of operating expenses in the
 4   bank as a “rainy day fund.” EPIC is completely unable to post a large bond, or even a portion of
 5   such a bond. The posting of such a significant bond is an insurmountable hurdle for our
 6   organization, and would effectively stop our ability to meaningfully participate in the democratic
 7   process that allows for public scrutiny of government actions that impact public resources.
 8          19.     EPIC has no financial interest in the outcome of this litigation, and we cannot
 9   benefit financially from a grant of injunctive relief. In light of the foregoing, any additional bond
10   would pose serious, and undue, hardship to EPIC.
11
12
            I declare under penalty of perjury that the foregoing is true and correct.
13   Executed in Arcata, California this 17th day of October 2019.
14
15
16                                           __________________
                                             KIMBERLY BAKER
17
18
19
20
21
22
23
24
25
26
27
28


     Case No. 3:19-cv-6643-EMC – DECLARATION OF KIMBERLY BAKER                                    6
 Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 8 of 37




          BAKER DECLARATION

                ATTACHMENT A

Emails with Ann Carlson March 26,
   2019 and March 27, 2019
      Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 9 of 37




                Emails with Ann Carlson March 26, 2019 and March 27, 2019

March 26, 2019 at 5:04pm

From Kimberly Baker
Ranch Fire Hazard project
To: Ann Carlson <adcarlson@fs.fed.us>
Cc: Tom Wheeler <tom@wildcalifornia.org>

Hi Ann,

Thanks for the call today on the Ranch Fire Hazard project. As a follow up we would like
to request:
1) Detailed maps of the project areas, preferably geo-referenced;
2) An accompanied list of Maintenance Levels and/or reasonings for the inclusion of the
chosen roads; and
3) Specialist reports, minus the sensitive heritage reports.

We support the need for treating hazard trees, however, given the magnitude of the
project area we are concerned about the overarching impacts it may have.

Thank you.
We appreciate your time and attention,

Kimberly


Kimberly Baker
Public Land Advocate
Epic-Environmental Protection Information Center
145 G. St., Suite A
Arcata, CA 95521
707-822-7711
wildcalifornia.org

"In all things of nature there is something of the marvelous" Aristotle

March 26, 2019 at 5:17pm

From Ann Carlson
RE: Ranch Fire Hazard project
To: Kimberly Baker <kimberly@wildcalifornia.org> Cc: Tom Wheeler
<tom@wildcalifornia.org>, "Moore, Sandra J -FS" <sjmoore@fs.fed.us>

Kimberly and Tom:
Thank you for your interest in our project. I will share your request with the specialists
that can best provide the information requested.
Ann


                                                      1
     Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 10 of 37




        Ann D. Carlson
        Forest Supervisor

        Forest Service
        Mendocino National Forest
        Berryessa Snow Mountain National Monument

        p: 530-934-1100
        c: 530-310-3540
        f: 530-934-1174
        ann.carlson@usda.gov

        825 N. Humboldt Ave.
        Willows, CA 95988
        www.fs.fed.us




        Caring for the land and serving people

        See More from Kimberly Baker




This electronic message contains information generated by the USDA solely for the
intended recipients. Any unauthorized interception of this message or the use or
disclosure of the information it contains may violate the law and subject the violator to
civil or criminal penalties. If you believe you have received this message in error, please
notify the sender and delete the email immediately.


March 27, 2019 at 4:01pm

From: Tom Wheeler <tom@wildcalifornia.org>
Re: Ranch Fire Hazard project
To: "Carlson, Ann D -FS" <adcarlson@fs.fed.us> Cc: Kimberly Baker
<kimberly@wildcalifornia.org>, "Moore, Sandra J -FS" <sjmoore@fs.fed.us>

Hi Ann,

A quick addition: Can you please notify EPIC when you issue your "letter to file"
indicating your approval of the project and the use of the CE? (This is, as I understand it,
the decision document associated with a project without a decision memo. Please correct
me if I am wrong.)

Thank you!

Tom

--
Tom Wheeler
Executive Director and Staff Attorney
Environmental Protection Information Center
145 G Street Suite A
Arcata, CA 95521
Office: (707) 822-7711
Cell: (206) 356-8689
tom@wildcalifornia.org
www.wildcalifornia.org




                                                    2
     Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 11 of 37



"If EPIC had not undertaken its lonely efforts on behalf of the Marbled Murrelet, it is doubtful that the
species would have maintained its existence throughout its historical range in California." - Judge L.
Bechtle, Marbled Murrelet v. Pacific Lumber Co.



March 27, 2019 at 9:35pm
From "Carlson, Ann D -FS" <adcarlson@fs.fed.us>
RE: Ranch Fire Hazard project
To: Tom Wheeler <tom@wildcalifornia.org> Cc: Kimberly Baker
<kimberly@wildcalifornia.org>, "Moore, Sandra J -FS" <sjmoore@fs.fed.us>


Tom:
Yes I certainly can do that. We are working on gathering the information you requested.
Folks are in training this week, including myself, but we will pull it together ASAP.
Ann


          Ann D. Carlson
          Forest Supervisor

          Forest Service
          Mendocino National Forest
          Berryessa Snow Mountain National Monument

          p: 530-934-1100
          c: 530-310-3540
          f: 530-934-1174
          ann.carlson@usda.gov

          825 N. Humboldt Ave.
          Willows, CA 95988
          www.fs.fed.us




          Caring for the land and serving people




                                                      3
 Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 12 of 37




           BAKER DECLARATION

                ATTACHMENT B

BOND ET AL. 2016 - Foraging Habitat
      Selection by California
     Spotted Owls After Fire
The Journal of Wildlife Management; DOI: 10.1002/jwmg.21112
                    Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 13 of 37

Research Article

Foraging Habitat Selection by California
Spotted Owls After Fire
       MONICA L. BOND,1 Wild Nature Institute, PO Box 165, Hanover, NH 03755, USA
       CURT BRADLEY, Center for Biological Diversity, PO Box 710, Tucson, AZ 85702, USA
       DEREK E. LEE, Wild Nature Institute, PO Box 165, Hanover, NH 03755, USA

          ABSTRACT Forest fire is one of the most important ecological disturbances affecting habitat of the
          declining California spotted owl (Strix occidentalis occidentalis) population in southern California. We
          analyzed foraging location data collected 3 and 4 years post-fire, from 8 radio-tagged California spotted owls
          whose home ranges included forest burned in the 5,176-ha Slide Fire in the San Bernardino Mountains,
          California, USA. We analyzed foraging habitat selection with sensitivity analysis using 3 different spatial
          extents to define available resource area: utilization distribution, minimum convex polygon, and capture
          radius. At all 3 extents of available habitat these spotted owls selected foraging sites close to their territory
          centers and riparian areas. Resource selection functions indicated burned forests were generally used in
          proportion to their availability, with the exception of significant selection for moderate-severity burned
          forests farther from territory centers at the largest available habitat extent (capture radius). Riparian habitats
          should be preserved for California spotted owls in southern California, and forests burned by high-severity
          fire should be considered potentially suitable foraging habitat. We suggest researchers perform habitat
          selection analyses at multiple spatial extents of availability and describe the sensitivity of their results. Ó 2016
          The Wildlife Society.

          KEY WORDS foraging habitat selection, forest fire, resource selection function, riparian habitat, sensitivity analysis,
          spotted owl, Strix occidentalis.




The use of radio-telemetry data to quantify space- and                    In southern California, spotted owls occur in upper
resource-use patterns is helpful for management of animal               elevations of forested islands in the Transverse and
populations, and is especially valuable for conservation of             Peninsular mountain ranges, which are surrounded by
declining species facing natural and anthropogenic habitat              extensive chaparral, desert, and semi-desert communities
disturbances (Sawyer and Brashares 2013). Forest fire is one            (LaHaye et al. 1994). Wildfire is particularly important in
of the most important ecological disturbances affecting                 this region because extremely dry and windy weather
habitat for the California spotted owl (Strix occidentalis              conditions can result in large forested areas burned at
occidentalis). The California spotted owl is a rare, medium-            high severity by intense fires (Keeley et al. 2009). High-
sized (400–600 g) raptor that uses mid- and late-seral forests          intensity fires (i.e., stand-replacement or crown fires) cause
for nesting and roosting throughout its range in the Sierra             widespread mortality of existing vegetation. Fire intensity is a
Nevada, southern California mountains, and coastal moun-                measure of energy output, whereas fire or burn severity refers
tains from the Santa Barbara area north into Monterey                   to aboveground effects to vegetation (Keeley 2009). High-
County (Gutierrez et al. 1995). The owl uses a broader range           intensity fires change forest structure from one dominated by
of habitats for foraging (Bond et al. 2009, Williams et al.             live trees to one dominated by herbs, shrubs, and standing
2011). The affinity of this subspecies for mature forests has           dead trees, or snags (DellaSala et al. 2014). Fires in southern
placed it at the center of socioeconomic conflicts over forest          California’s mountains create heterogeneous landscapes
management including timber harvest and vegetation                      composed of a mosaic of intermixed patches of unburned
management intended to reduce fire risk (Verner et al.                  to severely burned forest, known as a mixed-severity regime
1992). It is uncertain whether or how wildfires influence               (Weatherspoon et al. 1992, Minnich et al. 2000). This fire
habitat selection by California spotted owls in the southern            mosaic likely enables wildlife species dependent upon late-
part of the subspecies’ range.                                          seral forests, such as the spotted owl, to co-exist with intense
                                                                        fires (Lee et al. 2012, Baker 2014). Indeed, intense fire may
                                                                        enhance foraging opportunities for California spotted owls
Received: 20 December 2015; Accepted: 18 May 2016                       when it occurs close to nest or core roost stands (Bond et al.
                                                                        2009). However, intense fire can result in loss of closed-
1
 E-mail: monica@wildnatureinstitute.org                                 canopy forests that owls select for nesting and roosting (Bond

Bond et al.      Spotted Owls and Fire                                                                                               1
              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 14 of 37


et al. 2009) and exceptionally large areas burned by intense       (Calocedrus decurrens), and sugar pine (P. lambertiana;
fire during extreme weather conditions may trigger territory       Stephenson and Calcarone 1999). The study area was a
abandonment at lower quality owl sites (Lee and Bond               mix of public lands managed by the United States Forest
2015). Wildfires over the past 2 decades have affected             Service (USFS) and small communities on private inhold-
California spotted owl habitat to a greater extent in southern     ings. The forests historically were subjected to commercial
California than elsewhere in the range of the subspecies (Lee      timber harvesting, but current management emphasizes
et al. 2013). However, no studies have yet examined post-fire      public recreation, habitat protection, and fuels reduction
selection of foraging habitat in this part of the subspecies’      around the communities.
range, where the regional population is in decline.                  We used Monitoring Trends in Burn Severity (MTBS)
  Resource-selection studies quantify specific factors that        vegetation burn-severity geographic information system
increase or decrease the probability that an animal will use a     (GIS) data from the United States Geological Survey and
particular resource, for example, a late-seral or severely         USFS (www.mtbs.gov, accessed 15 Jul 2013) in conjunction
burned forest stand (Rota et al. 2013). A habitat feature is       with USFS Existing Vegetation (EVEG) maps created in
considered to be selected if it is used disproportionately more    2002 and 2003 to characterize the study area. The MTBS
than it is available (Johnson 1980, Beyer et al. 2010), and a      vegetation burn-severity data were created with pre- and
variety of statistical methods can quantify which specific         post-fire Landsat 5 Thematic Mapper satellite imagery from
habitat features are preferred or avoided relative to other        6 July 2006 and 9 June 2008. These images were used to
types (Rettie and McLoughlin 1999, Aarts et al. 2013).             create a differenced Normalized Burn Ratio (dNBR) map
However, results of resource-selection analyses may vary           with a 30-m pixel size that was then categorized into burn
depending upon the spatial extent used to define available         categories. For tree-based fire severity variables, percentage
resources, and studies should examine the sensitivity of           change in canopy cover and basal area was 0–25% in the low-
selection results to variable definitions of availability (Beyer   severity and unburned category, 25–75% in the moderate-
et al. 2010, Northrup et al. 2013).                                severity category, and >75% in the high-severity category
  In October 2007, a series of wildfires burned across             (Miller et al. 2009). We estimated that 21.8% of tree-
southern California, USA, ultimately affecting >202,343 ha         dominated vegetation types (i.e., forest types) remained
extending from Santa Barbara County to the border of               unburned in the Slide Fire, whereas 19.3%, 30.8%, and
Mexico. The Slide Fire in the San Bernardino Mountains             28.1% burned at low, moderate, and high severities,
burned 5,176 ha, including 4,591 ha of tree-dominated              respectively (Fig. 1).
vegetation types potentially suitable for California spotted
owls. We analyzed foraging location data collected in 2010         METHODS
and 2011 from 8 radio-tagged California spotted owls
captured within or near the perimeter of the Slide Fire. Our       Field Methods
objective was to assess factors influencing foraging habitat       Prior to our study, all California spotted owl breeding
selection at 3 different spatial extents of availability in        territories within the boundaries of the San Bernardino
burned or partially burned territories: utilization distribu-      National Forest had been located by annually surveying all
tion (UD), minimum convex polygon (MCP), and capture               forested stands beginning in 1989 (LaHaye et al. 2004, Lee
radius (CR).                                                       et al. 2013). Selection of owls for this study was based on
                                                                   their proximity to the Slide Fire. Contracting biologists for
STUDY AREA                                                         the USFS captured and radio-tracked spotted owls occupy-
We used data from radio-tagged owls within and near the            ing all known territories with historical nest trees within or
2007 Slide Fire on the Mountaintop Ranger District of              closely adjacent to the fire perimeter. Biologists located,
the San Bernardino Mountains. These mountains rise above           captured, and classified sex of owls using standard techniques
the surrounding lowlands approximately 140–150 km east of          (Forsman 1983, Franklin et al. 1996) and fitted each owl
Los Angeles, California, USA (Stephenson and Calcarone             with a Holohil RI-2CP backpack transmitter (Holohil
1999). Climate of the study area was Mediterranean with            Systems, Ltd., Ontario, Canada) using Kevlar ribbon
most precipitation falling during the winter as rain at lower      (0.63 cm wide; Bally Ribbon Mills, Bally, PA). Transmitters
elevations and rain and snow at higher elevations. Average         with the harness weighed <16 g, or less than 3% of the owl’s
annual precipitation in these mountains ranged from                total weight. Animal care and use procedures were part of a
500 mm to 1,000 mm with substantial local variability due          study plan approved by the USFS and the California
to aspect, elevation, topography, rain-shadow patterns, and        Department of Fish and Wildlife.
seasonal storm patterns (Minnich 1988).                              Biologists estimated owl locations by triangulating on
  Elevation ranged approximately 1,121–2,525 m. Vegeta-            signals from the affixed radio transmitters (Guetterman et al.
tion was montane coniferous forest in more xeric settings,         1991). An extensive road system in the area enabled trackers
dominated by Jeffrey pine (Pinus jeffreyi) or ponderosa pine       to acquire most signals <400 m from owls. After the
(P. ponderosa), with California black oak (Q. kelloggii) a         conclusion of the study in December 2011, all remaining
common understory tree, or mixed-conifer forests in more           radio-tagged owls were recaptured to remove transmitters
mesic settings, including combinations of Jeffrey and              (R. Tanner, Tanner Environmental, personal communica-
ponderosa pines, white fir (Abies concolor), incense-cedar         tion). We considered individual owls as sampling units and

2                                                                                        The Journal of Wildlife Management      9999()
                    Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 15 of 37




Figure 1. Burn severity of hardwood, conifer, and mixed-forest types in California spotted owl habitat from the 2007 Slide Fire, San Bernardino Mountains,
southern California, USA.


modeled males and females of a pair separately because their                    telemetry location error by having trackers triangulate on a
foraging was most likely independent (Forsman et al. 1984,                      roosting owl to obtain an estimated location and then walk in to
Zimmerman et al. 2001, Irwin et al. 2007, Bond et al. 2009).                    confirm actual location, and by conducting blind tests (i.e.,
During the breeding season (1 Mar–31 Aug) radio-trackers                        placing transmitters in locations unknown to trackers) within
attempted to obtain a foraging location for each radio-tagged                   several owl territories. Most of the points with error ellipses
owl between sunset and sunrise 1–2 nights per week with                         >5.0 ha generally overlapped with the points we included in
>48 hours between attempts, to provide a reasonably large                       our analysis, thus we were confident our data did not contain
sample of temporally independent locations (Guetterman                          systematic spatial bias from telemetry error.
et al. 1991). Sampling was less intensive during the non-                         We defined the available foraging habitat sample for each
breeding season (1 Sep–28 Feb) because of weather                               radio-tagged owl at 3 different spatial extents each year: 1) a
conditions. Trackers attempted to collect locations for                         UD defined as the year-round 95% fixed-kernel home-range
each owl at different times throughout the night to attain a                    (Silverman 1986; McDonald et al. 2006; Irwin et al. 2007,
range of sampling times. Owls were tracked from 1 month                         2012; Williams et al. 2011); 2) year-round 100% MCP
to 29 months, with variation in tracking effort resulting from                  (Mohr 1947, Carey et al. 1992); and 3) 100% CR, a circle
1) death of owl; 2) radio-tagged owl could not be located; or                   with a radius that extended from the nest or territory center
3) transmitter unit stopped working and could not be                            to the farthest documented foraging location for that owl in
replaced.                                                                       that year (Glenn et al. 2004, Bond et al. 2009). The UD is the
                                                                                most conservative representation of the availability sample
Used and Available Habitat                                                      and may underestimate the area of true availability because it
The USFS provided us with data on receiver station locations,                   omits even some areas known to be used. In contrast, the CR
bearings to radio-tagged owls, date and time, and signal                        represents all habitats presumed to be accessible but may
strength and gain. We considered all locations obtained                         include areas with constrained availability because of the
between sunset and sunrise to be foraging locations (Forsman                    presence of conspecifics, predators, inhospitable terrain, or
et al. 1984). We used the maximum likelihood estimator in                       other factors (Buskirk and Millspaugh 2006). The MCP is
LOAS software (Version 4.0, Ecological Software Solutions,                      an intermediate representation of the availability sample
Sacramento, CA) to generate estimated spotted owl foraging                      between the UD and the CR.
locations and calculate error ellipses from receiver stations and                 To calculate UDs, we used 95% isopleths of the fixed-
bearings. We used only triangulated locations that generated                    kernel density and applied least squares cross validation
error ellipses <5.0 ha (Williams et al. 2011). We assessed linear               (Worton 1989) to select the kernel bandwidth. Fixed kernels

Bond et al.      Spotted Owls and Fire                                                                                                                 3
               Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 16 of 37


are less biased than adaptive kernels at outer contour levels          For robust resource-selection analyses, a sufficient amount
and have better surface overlap when compared to the true            of the resource of interest must be available for selection or
distribution (Seaman et al. 1999). We applied a bootstrap            avoidance by individuals (Northrup et al. 2013). Our primary
procedure to determine whether sufficient numbers of points          foraging habitat selection covariate of interest for our sample
were collected for unbiased estimation of the UD home-               of spotted owls was forest burn severity. We quantified
range size (Worton 1995, Bond et al. 2013, Tingley et al.            amount of the 3 forest burn-severity categories within each of
2014; Supplemental Materials S1 and Fig. S1, available at            42 spotted owl available habitat areas (3 available habitat
www.onlinelibrary.wiley.com).                                        extents  7 owls/year  2 years; Table 1). We found that 13
  Average telemetry error distance (i.e., linear distance            of the 42 available habitat areas (5 in 2010 and 8 in 2011)
between estimated and actual transmitter locations),                 included <5% forest burned at high severity (Table 1), which
calculated from 5 walk-ins on roosting owls and 22 blind             we considered to be insufficient for reasonably unbiased
tests, was 80 m (SD ¼ 58, n ¼ 27 locations). To account for          selection analyses. We censored data from these 13 available
location estimation error, we quantified used habitat with           habitat areas.
80-m-radius (2.01 ha) telemetry-error circle buffers sur-              We considered 9 covariates for analysis: distance from
rounding estimated foraging locations (i.e., used plots rather       territory center (km), distance from stream (km), aspect
than used points; Rettie and McLoughlin 1999, Frair et al.           (west ¼ 1 north, south, or east ¼ 0), elevation (standardized
2010). We quantified available habitat from a systematic             to units from the mean), slope (%), high-severity burn
sample of all non-overlapping 2.01-ha telemetry-error circles        (proportion in plot), moderate-severity burn (proportion in
(available plots) that fit within each owl’s UD, MCP, or CR.         plot), low-severity or unburned (proportion in plot), and
                                                                     edge (defined above). Spotted owls are central-place foragers,
Covariates                                                           so we expected the probability of use to be negatively
We created a GIS database for the study area consisting of 5         correlated with distance from the nest or territory center, in
categories: non-forest (e.g., water, meadow, shrub, rock,            either a linear or a quadratic manner (Carey and Peeler 1995,
urban), low severity burned or unburned forest, moderately           Rosenberg and McKelvey 1999, Bond et al. 2009). During
burned forest, highly burned forest, and post-fire logged forest.    the non-breeding season, relative use of the territory center
We obtained layers from MTBS (burn severity), EVEG (forest           may decline in California spotted owls (Irwin et al. 2007), so
or non-forest), and Google Earth (Mountain View, CA) aerial          we tested whether foraging habitat selection as a function of
imagery (human infrastructure [non-forest], post-fire logging)       distance from the center of the foraging range differed
maps. We combined forest-type polygons burned by low-                between breeding and non-breeding seasons by examining a
severity fire with unburned polygons because low-severity fire       model with a seasonal effect. We found no significant
has little effect on key spotted owl habitat elements such as        seasonal effect, so we analyzed all foraging data together
density of large trees and snags, downed logs, and canopy cover      within a year-round range to maximize our used sample size.
(Bond et al. 2009) and because it is difficult to distinguish low-   Laymon (1988) reported that random sites had steeper slopes
burned from unburned forest using remote-sensed data.
Additional covariates were slope, elevation, aspect, and
riparian areas (streams).
                                                                     Table 1. Hectares of coniferous and mixed conifer-hardwood forest, and
  To designate the vegetation composition at each foraging           proportion of high-severity burned forest in 3 extents of available habitat
or available location, we calculated proportion of forest            areas (95% fixed-kernel home range [UD], 100% minimum convex polygon
burned at high, moderate, or low or unburned severity within         [MCP], and 100% capture radius [CR]) for 8 California spotted owls
                                                                     during 2010 and 2011 in the area of the 2007 Slide Fire, San Bernardino
each 2.01-ha used or available plot. Using proportion of each
                                                                     National Forest, California, USA. We excluded available habitat areas with
burn-severity category within a plot rather than a point             <5% high-severity burned forest from selection analysis. Owls with the
location estimate for habitat-selection analysis explicitly          same alpha code are paired.
acknowledges and accounts for the inherent error and                                                                       Proportion high
potential bias in radio-telemetry (Rettie and McLoughlin                                        Forested area (ha)             severity
1999, Frair et al. 2010). Thus, we modified the representa-            Year        Owl        UD     MCP        CR       UD     MCP         CR
tion of habitat use at each location from a binary data set
                                                                       2010    DC441          266      532     1,398    0.08     0.04       0.14
(the use of each burn-severity category is either 1 or 0) to a set             DC521          211      782     6,839    0.07     0.12       0.12
of continuous burn-severity variables that sum to 1 (a                         GVLR341        378      931     2,441    0.11     0.21       0.22
composition). This methodology results in a more conserva-                     GVLR360        398    1,403     8,749    0.12     0.17       0.16
                                                                               LEFCC482        25      148       585    0.04     0.02       0.01
tive habitat-selection analysis, with a diminished ability to
                                                                               SC238          134      196     2,055    0.13     0.44       0.18
detect selection, but one that is less biased (Rettie and                      SC321          211      262     2,419    0.12     0.02       0.17
McLoughlin 1999, Frair et al. 2010). This methodology also             2011    DC441          150      124       556    0.03     0.05       0.01
allowed us to identify instances where owls foraged at edges                   DC521          240    1,088    10,914    0.06     0.23       0.12
                                                                               GVLR341        204      363     3,143    0.10     0.19       0.18
between different forest burn severities (Bond et al. 2009).                   GVLR360         92      116       384    0.03     0.08       0.12
We classified foraging sites without a dominant (>90%)                         SC238          158       96       284    0.03     0.01       0.28
burn category as an edge site (Bond et al. 2009). For all other                SC321          103       87       335    0.03     0.02       0.28
covariates, we made measurements at the used point or center                   CC282          522      851     3,765    0.28     0.43       0.19
                                                                                   x         221      499     3,133    0.09     0.15       0.16
point of the available plot.

4                                                                                               The Journal of Wildlife Management         9999()
                    Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 17 of 37


than foraging sites in the central Sierra Nevada, so we                     Our model structure identified each individual owl’s data as a
included percent slope as a variable. California spotted owls             group of used and available sites with individual owl (n ¼ 8)
in the northern Sierra Nevada selected foraging sites at lower            treated as a random effect, and the vegetation and
elevations and closer to streams (Irwin et al. 2007); thus, we            physiographic covariates as fixed effects. We compared each
incorporated distance to riparian vegetation and elevation.               owl’s foraging points only with its own availability sample each
Preliminary examination of our data using kernel density                  year by also treating year as a random effect. We found no
plots (Kabacoff 2011) suggested a possible quadratic                      evidence that habitat conditions changed significantly within
relationship with distance to riparian, so we also included               each year (e.g., no major timber harvest or urban development).
distance to riparian2. Finally we postulated owls would avoid               We followed an information-theoretic approach (Burnham
foraging sites with western-facing aspects because these areas            and Anderson 2002) using Akaike’s Information Criterion
are more arid than other aspects. California spotted owls                 (AIC) and assigning AIC weights to rank candidate models
could be more likely to select foraging sites with forest that            and formalize evidence that a particular model was supported
burned at moderate and high severity (Bond et al. 2009), or at            by the underlying data, and to evaluate the strength of
sites with low-severity burns or unburned forest (Zabel et al.            evidence for each model considered. We examined correla-
1992, Irwin et al. 2007). Previous research reported selection            tion matrices of fixed effects and used only variables in the
(Zabel et al. 1995, Ward et al. 1998, Williams et al. 2011) or            same models that were not highly correlated (i.e., |r| >0.5).
avoidance (Glenn et al. 2004) of edges. We were unable to                 We considered models with DAIC< 2 to be competitive, and
test for avoidance of post-fire logged or non-forested areas              we examined the degree to which 95% confidence intervals of
because available habitat areas contained too little of these             beta coefficients overlapped 0 and selection ratios overlapped
categories (i.e., <5%).                                                   1 to determine the direction and precision of evidence for
                                                                          covariate effects. We calculated model-averaged beta
Foraging Habitat Selection Analysis
                                                                          estimates by averaging from all weighted models and
Our main objective was to estimate foraging habitat
                                                                          assuming b ¼ 0 for models in which a predictor variable
selection in burned or partially burned territories by
                                                                          did not appear (Burnham and Anderson 2002).
identifying preferred or avoided vegetation types within
the available foraging range (Johnson et al. 2006). We                      We conducted model selection independently for each of
analyzed selection of foraging habitat by comparing used                  the 3 spatial extents of available habitat. In each case, we
and available resources with mixed-effects logistic regres-               began with the global model that included random effects of
                                                                          owl and year and fixed effects of distance from territory
sion to estimate a resource selection function (RSF) in a
                                                                          center, distance from territory center2, 3 terms for females
type III study design (Manly et al. 2002:7). Logistic
                                                                          having different distance from center curves than males
regression is a relatively simple method for enabling
                                                                          (female, female  distance from territory center, female 
inferences about selection or avoidance of covariates
                                                                          distance from territory center2), distance to riparian, distance
(Johnson et al. 2006, Aarts et al. 2013, Northrup et al.
2013). Following the 2-sample, Type III logistic-regression               to riparian2, elevation, slope, west aspect, high-severity
procedure outlined by Manly et al. (2002:99), we obtained a               burned forest, moderate-severity burned forest, low-severity
sample of used resource units and generated a separate                    burned and unburned forest, interactions of each burn
                                                                          severity and distance to territory center, and edge. We
sample of available resource units for each owl in each year
                                                                          simplified the global model by removing all physiographic
in each spatial extent (UD, MCP, or CR).
                                                                          and sex variables with non-significant coefficients (P > 0.05)
  We performed all mixed-effects logistic regression analyses
                                                                          and ranked 2 additional candidate models that included
in Program R (R Development Core Team 2013) using the
                                                                          various combinations of burn severities and distance, as well
glmer (family ¼ binomial, link ¼ logit) form in the package
lme4 (Bates et al. 2012). We used mixed-effects models as an              as the null model. Our final list of models included 1) the
approximating function to obtain estimates of coefficients for            global model; 2) a model with all significant physiographic
variables to include in exponential RSF models for each                   and sex variables and edge, all 3 burn severities, and burn
                                                                          severities  distance to center interactions; 3) a model with
available habitat area using the formula:
                                                                          all significant physiographic and sex variables and edge, and
                       wðxi Þ ¼ expðb1 x1 þ . . . þ bi xi Þ        ð1Þ    all 3 burn severities, but without any burn severity  distance
                                                                          to center interactions; 4) a model with all significant
where w(xi) is the relative probability of selection given the            physiographic and sex variables and edge; but without any
predictor variables, x1. . . xi, and ß1. . . ßi are the coefficients to   burn severities or their interactions with distance; and 5) the
be estimated (McDonald et al. 2006, Irwin et al. 2012).                   null model, with only owl and year. We determined that
We then calculated selection ratios (selection ratio ¼ exp                coefficient estimates from the 3 logistic regressions of
[coefficient]) from the coefficients in the top models, or                available habitat spatial extents converged with significance if
average of competitive top models, for interpretation.                    they had the same sign, standard errors that excluded 0, and
Selection ratios measure the multiplicative change in relative            overlapping standard errors (Northrup et al. 2013).
probability of use when the covariate changed by 1 unit,
assuming all other variables remain constant (McDonald                    RESULTS
et al. 2006). We computed confidence intervals for the                    United States Forest Service contracting biologists located,
selection ratios as exp(coefficient þ 1.96[coefficient SE]).              captured, and radio-tagged 11 California spotted owls (6 M

Bond et al.      Spotted Owls and Fire                                                                                                 5
6
                                     Table 2. Model selection results from censored data for describing probability of use by 8 foraging California spotted owls during 2010–2011 in the area of the Slide Fire of 2007, San Bernardino National Forest,
                                     California, USA, based on maximum likelihood estimation. Results are from separate analyses using 3 spatial extents to define available habitat area, and censored to exclude available habitat areas with <5% high-
                                     severity fire. We considered models with difference in Akaike’s Information Criterion (DAIC< 2.0) to be competing.
                                      Model namea                                                                          Model structureb                                                          DAIC                   Weight                  Kc
                                      Utilization distribution
                                        Sigphysþburn                               DC þ DC2 þ EL þ DR þ DR2 þ HI þ MOD þ LO                                                                              0.0                  0.44                  11
                                        Sigphysþnoburn                             DC þ DC2 þ EL þ DR þ DR2                                                                                              0.2                  0.40                   8
                                        Sigphysþburnþburndc                       DC þ DC2 þ EL þ DR þ DR2 þ HI þ MOD þ LO þ HI  DC þ MOD  DC þ LO  DC                                               2.2                  0.15                  14
                                        Global                                     DC þ DC2 þ FEM þ FEM  DC þ FEM  DC2 þ SLO þ EL þ                                                                    7.0                  0.01                  20
                                                                                    ASPW þ DR þ DR2 þ HI þ MOD þ LO þ HI  DC þ MOD  DC þ LO  DC þ EDGE
                                       Null                                                                                                                                                            117.6                  0.00                   3
                                      Minimum convex polygon
                                       Sigphysþburn                                DC þ DC2 þ FEM þ FEM  DC þ FEM  DC2 þ DR þ DR2 þ HI þ MOD þ LO                                                      0.0                  0.89                  13
                                       Sigphysþburnþburndc                        DC þ DC2 þ FEM þ FEM  DC þ FEM  DC2 þ DR þ DR2 þ HI þ MOD þ LO þ HI                                                4.3                  0.10                  16
                                                                                    DC þ MOD  DC þ LO  DC
                                           Global                                  DC þ DC2 þ FEM þ FEM  DC þ FEM  DC2 þ SLO þ EL þ ASPW þ DR þ DR2 þ HI þ                                             8.7                  0.01                  20
                                                                                    MOD þ LO þ HI  DC þ MOD  DC þ LO  DC þ EDGE
                                        Sigphysþnoburn                             DC þ DC2 þ FEM þ FEM  DC þ FEM  DC2 þ DR þ DR2                                                                     45.8                  0.00                  10
                                        Null                                                                                                                                                           507.6                  0.00                   3
                                      Capture radius
                                        Sigphysþburnþburndc                       DC þ DC2 þ FEM þ FEMDC þ FEMDC2 þ EL þ ASPW þ DR þ DR2 þ HI þ MOD þ                                                 0.0                  0.40                  19
                                                                                    LO þ HIDC þ MODDC þ LODC þ EDGE
                                           Global                                  DC þ DC2 þ FEM þ FEMDC þ FEMDC2 þ SLO þ EL þ ASPW þ DR þ DR2 þ HI þ                                                 1.0                  0.38                  20
                                                                                    MOD þ LO þ HIDC þ MODDC þ LODC þ EDGE
                                           Sigphysþburn                            DC þ DC2 þ FEM þ FEMDC þ FEMDC2 þ EL þ ASPW þ DR þ DR2 þ HI þ MOD þ LO                                             14.0                  0.20                  15
                                           Sigphysþnoburn                          DC þ DC2 þ FEM þ FEMDC þ FEMDC2 þ EL þ ASPW þ DR þ DR2                                                             63.5                  0.02                  12
                                           Null                                                                                                                                                      1,898.2                  0.00                   3

                                      a
                                          Sigphys ¼ all significant physiographic effects, burn ¼ burn severity effects, noburn ¼ no burn severity effects, dc ¼ distance from territory center effect.
                                      b
                                          All models include random terms for individual owl and year. DC ¼ distance from territory center, DC2 ¼ distance from territory center2, FEM ¼ female, SLO ¼ slope, EL ¼ elevation, ASPW ¼ western aspect,
                                          DR ¼ distance to riparian, DR2 ¼ distance to riparian2, HI ¼ proportion high-severity burned forest, MOD ¼ proportion moderate-severity burned forest, LO ¼ proportion low-severity burned and unburned forest,
                                          EDGE ¼ edge (sites without a dominant [>90%] burn category).
                                      c
                                          K ¼ number of parameters in the model.
                                                                                                                                                                                                                                                            Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 18 of 37




The Journal of Wildlife Management
     
9999()
                    Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 19 of 37


                                                                                of convergence. At all spatial extents, coefficients converged
                                                                                and indicated significant selection for locations close to
                                                                                riparian vegetation (Table 3; Fig. 2). At the MCP and CR
                                                                                spatial extents, coefficient estimates converged and indicated
                                                                                significant selection for foraging locations that were close to
                                                                                the nest or home range centroid (Table 3, Fig. 2). For the
                                                                                UD, the sign of the coefficient for distance from center was
                                                                                the same as the MCP and CR, but standard errors did not
                                                                                overlap. Coefficient estimates for most variables related to
                                                                                forest burn severity varied among spatial extents, did not
                                                                                converge, and were not significant, with the exception of
                                                                                proportion of moderate-severity  distance from center in
                                                                                the CR analysis (Table 3, Fig. 2).
Figure 2. Model-averaged coefficient estimates and standard errors for 11         When we used UD as the available habitat, the top-ranked
covariates of foraging habitat selection from 8 radio-tagged California         and second-ranked models had nearly the same weight (0.44
spotted owls, 2010–2011, in the area of the 2007 Slide Fire, San Bernardino     and 0.40; Table 2), and differed only in the presence or
Mountains, southern California, USA using 3 available habitat extents:
circle radius (CR), minimum convex polygon (MCP), and fixed-kernel
                                                                                absence of forest burn-severity covariates, indicating forest
utilization distribution (UD). DC ¼ distance from territory center, DC2         burn severities were not significant effects. Confidence
¼ distance from territory center2, EL ¼ elevation, DR ¼ distance to riparian,   intervals of selection ratios for high and moderate burn
DR2 ¼ distance to riparian2, HI ¼ proportion high-severity burned forest,       severity included 1 (Table 3), meaning they were used in
MOD ¼ proportion moderate-severity burned forest, LO ¼ proportion
low-severity burned and unburned forest, HIDC, MODDC, and                     proportion to their availability. The lower confidence interval
LODC ¼ interactions of each burn severity and distance to territory            of the selection ratio for unburned or low severity forest was
center.                                                                         slightly above 1, suggesting possible selection for this
                                                                                condition at this spatial extent, but none of the model-
                                                                                averaged beta estimates for any of the forest burn-severity
and 5 F) from 7 territories between June and September 2009.                    effects were statistically significant (Table 3).
We excluded all data from 2009, and used data only from                           The top model using MCP as the available habitat carried a
2010 and 2011 in our analysis. This was to allow trackers                       majority of the weight (0.89) and was far superior to the
sufficient time to learn the study area and become proficient                   second-ranked model (Table 2). This model included forest
in radio-tracking, and because the 2009 data did not                            burn-severity effects, but the confidence intervals of selection
incorporate that year’s entire breeding season. We obtained a                   ratios for burn-severity effects included 1 (Table 3), which
sufficient sample of locations for 8 owls (5 M and 3 F) from 5                  meant all burn severities were used in proportion to their
territories to include in habitat-selection analysis. Seven owls                availability.
were tracked for 2 years, but 1 male shifted territories mid-                     When we used CR as the available habitat, 2 competing top
breeding season, so we excluded his data for that year.                         models with similar weights (0.40 and 0.38; Table 2) both
Another male was tracked for 1 year only. We obtained 765                       included effects of forest burn severity and interactions
independent foraging locations for all owls, with 464                           between burn severity and distance from center. Confidence
locations in 2010 and 301 in 2011 (average/owl/year ¼ 58                        intervals of selection ratios for forest burn-severity effects
in 2010 and 43 in 2011, range: 35–76/owl/year).                                 indicated most burn severities were used in proportion to
Foraging Habitat Selection                                                      their availability, but owls positively selected moderately
Histograms of proportion of different burn severities within                    burned forest farther from the center (Table 3).
the available habitat plots showed the majority of plots with                     Foraging locations were negatively correlated with eleva-
the low-severity and unburned condition were either 0 or 1                      tion in the smallest (UD) and largest extents (CR) of
and the majority of plots with moderate and high severity                       available habitat (Table 3). Moreover, females foraged at
were 0, but all other proportions were uniformly distributed                    different distances from the center than males in the 2 largest
at all 3 spatial extents (Fig. S2, available online in Supporting               extents (MCP and CR) of available habitat (Table 3). Using
Information). There were no plots with a proportion >0.85                       model-averaged parameter estimates and standard errors
moderate severity.                                                              from top and competing models, we estimated final RSFs for
  We considered the number of parameters in our models to                       the 3 available habitat extents. All RSFs included significant
be adequate (i.e., models were not over-fitted) because                         variables for distance from center (DC) and distance to
standard errors were estimable and reasonable. Results for                      riparian (DR), but only the RSF for the CR included any
post-fire selection of foraging habitat indicated slightly                      significant variables for burn severity (moderate [MOD]).
different models best described selection in each of the spatial                We estimated RSFs for each habitat area as:
extents (Table 2). Coefficient estimates for variables                                UD w(x) ¼ exp(1.048(DC) þ 0.015(DC2)  0.286
describing foraging location selection from the 3 extents                            (elevation)  4.120(DR) þ 0.813(DR2)),
(Fig. 2) revealed some areas of agreement (convergence of                            MCP w(x) ¼ exp(0.108(female) þ 0.009(female  DC)
coefficient estimates), and some areas of disagreement (non-                          0.039(female  DC2)  2.911(DC) þ 0.086(DC2)
convergence of coefficient estimates) based on our definition                         3.594(DR) þ 0.701(DR2)), and

Bond et al.      Spotted Owls and Fire                                                                                                       7
                     Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 20 of 37


         CR w(x) ¼ exp(0.503(female)  1.605(female  DC)                             2007, spotted owl territories in the region were especially
         þ 0.044(female  DC2)  2.771(DC) þ 0.004(DC2)                               affected by wildfire, with >40% of 168 breeding sites
          0.449(elevation)  4.474(DR) þ 0.815(DR2) þ 0.027                          monitored by USFS biologists in the San Bernardino and
         (MOD) þ 1.194(MOD  DC)).                                                    San Jacinto mountains experiencing 1 fire (Lee et al. 2013).
                                                                                      Despite the strong influence of fire in the region’s forests and
DISCUSSION                                                                            concern over the conservation status of the subspecies
For millennia, wildfire in southern California has been a                             (LaHaye et al. 2004), we are unaware of any previous study to
primary natural disturbance shaping forests inhabited by                              describe foraging habitat selection by radio-tagged spotted
California spotted owls (Minnich et al. 2000). From 2003 to                           owls in southern California.


Table 3. Model-averaged beta estimates, standard errors, P-values, and selection ratios for models describing probability of use by 8 foraging California
spotted owls during 2010–2011 in the area of the Slide Fire of 2007, San Bernardino National Forest, California, USA, based on maximum likelihood
estimation. Results are from a censored dataset excluding owls with <5% high-severity fire in their available habitat areas. Asterisks are significant
explanatory variables (P < 0.05). We investigated foraging habitat selection for 3 spatial extents of available habitat: utilization distribution, minimum convex
polygon, and capture radius.
                                                                                                                                     95% selection ratio CI
    Covariate   a
                                     Estimate                 SE                  P                Selection ratio                Lower                 Upper
    Utilization distribution
      (Intercept)                     0.486                 0.516
      DC                             1.048                 0.269              0.020                   0.351                     0.207                  0.594
      DC2                             0.015                 0.004              0.017                   1.015                     1.008                  1.023
      Elevation                      0.286                 0.103              0.036                   0.751                     0.614                  0.919
      DR                             4.120                 1.067              0.020                   0.016                     0.002                  0.131
      DR2                             0.813                 0.166              0.013                   2.255                     1.629                  3.123
      HI                               0.547                 0.430              0.122                   1.727                     0.743                  4.014
      MOD                              0.631                 0.412              0.095                   1.879                     0.838                  4.215
      LO                               0.745                 0.377              0.065                   2.106                     1.006                  4.409
      HIDC                           0.014                 0.131              0.315                   0.986                     0.763                  1.274
      MODDC                          0.023                 0.125              0.308                   0.977                     0.765                  1.249
      LODC                           0.074                 0.119              0.230                   0.929                     0.735                  1.174
    Minimum convex polygon
      (Intercept)                     0.495                 0.943
      Female                           0.108                 0.309              0.284                   1.114                     0.608                 2.039
      FemaleDC                        0.009                 0.503              0.318                   1.009                     0.376                 2.706
      FemaleDC2                     0.039                 0.016              0.049                   0.962                     0.932                 0.994
      DC                             2.911                 0.484              0.009                   0.054                     0.021                 0.140
      DC2                             0.086                 0.016              0.010                   1.090                     1.057                 1.124
      DR                             3.594                 1.077              0.026                   0.027                     0.003                 0.227
      DR2                             0.701                 0.168              0.017                   2.017                     1.452                 2.800
      HI                               0.111                 0.939              0.314                   1.117                     0.178                 7.034
      MOD                              0.373                 0.922              0.274                   1.452                     0.238                 8.848
      LO                               1.497                 0.904              0.085                   4.467                     0.760                26.252
      HIDC                           0.010                 0.079              0.313                   0.990                     0.848                 1.156
      MODDC                           0.041                 0.076              0.246                   1.042                     0.897                 1.211
      LODC                            0.017                 0.074              0.302                   1.017                     0.880                 1.175
    Capture radius
      (Intercept)                     0.044                 0.760
      Female                           0.503                 0.254              0.065                   1.653                     1.005                 2.720
      FemaleDC                      1.605                 0.306              0.011                   0.201                     0.110                 0.366
      FemaleDC2                      0.044                 0.008              0.010                   1.045                     1.029                 1.061
      DC                             2.771                 0.457              0.008                   0.063                     0.026                 0.153
      DC2                              0.004                 0.005              0.185                   1.004                     0.994                 1.014
      Elevation                      0.449                 0.119              0.021                   0.638                     0.505                 0.806
      Slope                            0.003                 0.002              0.094                   1.003                     0.999                 1.008
      Aspect                          0.234                 0.126              0.072                   0.791                     0.618                 1.014
      DR                             4.474                 0.895              0.012                   0.011                     0.002                 0.066
      DR2                             0.815                 0.144              0.010                   2.258                     1.705                 2.992
      HI                              0.693                 0.812              0.184                   0.500                     0.102                 2.458
      MOD                              0.027                 0.789              0.318                   1.027                     0.219                 4.819
      LO                               0.927                 0.735              0.123                   2.527                     0.598                10.682
      HIDC                            0.718                 0.444              0.088                   2.051                     0.859                 4.896
      MODDC                          1.194                 0.419              0.035                   3.299                     1.452                 7.496
      LODC                            0.499                 0.404              0.126                   1.647                     0.746                 3.638
      Edge                            0.250                 0.122              0.061                   0.779                     0.613                 0.989

    a
        DC ¼ distance from territory center, DR ¼ distance to riparian, HI ¼ proportion high-severity burned forest, MOD ¼ proportion moderate-severity burned
        forest, LO ¼ proportion low-severity burned and unburned forest.


8                                                                                                               The Journal of Wildlife Management         9999()
                    Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 21 of 37


  We found at all extents of available habitat, these spotted         The only other published study of California spotted owl
owls strongly selected foraging sites close to their territory      habitat selection in a burned landscape used the CR as
center, and close to riparian areas. Resource selection             available habitat in the southern Sierra Nevada, and reported
functions suggested forest burn severity was not significantly      owls selected high-severity burned forest for foraging (Bond
associated with probability of use, meaning burned forests          et al. 2009). Bond et al. (2009) recommended burned forests
were generally used in proportion to availability, with the         within 1.5 km of spotted owl nests and roosts in the Sierra
exception of selection for moderate-severity burned forests         Nevada be protected from post-fire logging. Because spotted
farther from the territory center at the largest available          owls also foraged in severely burned forests in our southern
habitat extent (CR).                                                California study area, we suggest that complex early seral
                                                                    forests (DellaSala et al. 2014) within California spotted owl
Foraging Habitat Selection                                          home ranges in both regions be considered potentially
The influence of distance from territory center was expected        suitable foraging habitat.
because spotted owls are central-place foragers (Rosenberg
and McKelvey 1999; Glenn et al. 2004; Irwin et al. 2007,            Available Habitat Extent, Censoring Data, and Buffer
2012; Bond et al. 2009). Results from studies of foraging           Circles
spotted owls that do not include this effect should be              A graphical comparison of model-averaged covariate
interpreted with caution.                                           coefficients from the 3 spatial extents of availability samples
  Our results suggest that riparian habitats are especially         revealed some disagreement regarding forest burn-severity
important to spotted owls in southern California. Riparian          effects (Fig. 2), underscoring the importance of spatial extent
habitats also were significant foraging areas for California        when defining available habitat. In this study, high-severity
spotted owls (Irwin et al. 2007) and northern spotted owls          burned forest was our primary vegetation condition of
(Irwin et al. 2012) in long-unburned forests in more                interest, but between the largest and smallest extents of our
northerly regions. Woodrats (Neotoma spp.) often are                availability samples, the coefficient sign for this parameter
associated with streamside forests; mean woodrat densities          differed. Beyer et al. (2010) illustrated how quantifying
in the San Gabriel Mountains of southern California were            preference for one habitat over another is sensitive to the
highest in riparian-hardwood communities (Horton and                researcher’s subjective decision about how available habitat is
Wright 1944), and streamside forests in the relatively dry          sampled. In their simulated dataset using different extents of
eastern Olympic Peninsula, where streams were narrow,               availability, used points remained unchanged, but regression
deeply cut, and near boulder fields, had the highest average        coefficients for selection varied according to extent—even
densities of bushy-tailed woodrats (N. cinerea) of all sites        differing in sign. Their statistical preference changed only
sampled in western Oregon and Washington (Carey et al.              because the relative availability of the vegetation types
1999). Verner et al. (1992:7) noted that diverting surface          changed across extents. Thus, positive or negative preference
water and mining ground water in southern California                for a given habitat is conditional upon the defined sample of
threaten the associated riparian woodlands. Loss or                 availability. Beyer et al. (2010) described how selection
degradation of riparian habitat as a consequence of                 coefficients can be negatively correlated with the proportion
anthropogenic water diversions, as well as reduced snowpack         of a given habitat being available. However, in our study, we
levels, drought, and warmer temperatures linked to climate          found no trend of high-severity burned conditions increasing
change, is likely to adversely affect the spotted owl in            or decreasing as spatial extent increased (Table 1); therefore,
southern California and throughout its range.                       we contend our coefficients were not significantly biased by
  The owls in our study in southern California used high-           spatial extent of the availability sample.
severity burned forest, and all other burn severities, generally      Our methodology also involved censoring individuals if
in proportion to availability during the third and fourth year      high-severity burned forest (the main condition of interest to
after fire. The lone significant selection factor for forest burn   us) was largely unavailable to them. Frair et al. (2010) noted
severity that we observed was positive selection for moderate-      that in selection analyses, rare habitats are subject to false
severity burned forest farther from the territory center when       negatives (type-II errors), whereas common types are subject
availability was defined at the largest extent. Even within         to false positives (type-I errors); therefore, we think our
high-severity fire areas, considerable numbers of overstory         methodology of censoring owls whose available habitat areas
trees can survive the fire, often containing no green needles       contained <5% high-severity forest fire provided us with a
immediately after fire when satellite imagery is taken for fire-    more robust selection probability for this type and reduced
severity mapping, but flushing with new foliage 1 year post-        our probability of type-II error. Our parameter estimates
fire (Hanson and North 2009). The USFS typically maps               from the kernels were similar between full and censored
forests with 75% basal area mortality as high severity             datasets, because the kernel extent is already restricted to
(Miller et al. 2009), which incorporates some stands with           used areas.
surviving overstory trees into the high-severity category.            Using point location estimates increases the probability of
Thus, a substantial amount of vegetation heterogeneity can          incorrect conclusions about habitat preference relative to
occur even within areas mapped as high severity, potentially        buffered telemetry-error circles (Rettie and McLoughlin
contributing to habitat structure used by foraging spotted          1999). Our methodology of replacing point locations with
owls in these areas.                                                buffered error circles and analyzing composition of the area

Bond et al.      Spotted Owls and Fire                                                                                          9
               Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 22 of 37


of the plot rather than the point, accounted for the inherent        manuscript. Environment Now Foundation supported data
imprecision of telemetry locations and increased the accuracy        analysis with a grant to M. Bond.
of determining habitat selection but reduced precision and
may have diminished our power to detect statistically                LITERATURE CITED
significant selection (Rettie and McLoughlin 1999, Frair             Aarts, G. A., J. Fieberg, S. Brasseur, and J. Matthiopoulos. 2013.
et al. 2010). A buffer usually will contain variation unless           Quantifying the effect of habitat availability on species distributions.
                                                                       Journal of Animal Ecology 82:1135–1145.
vegetation patch size is much larger than error circle size (i.e.,   Baker, W. L. 2014. Historical northern spotted owl habitat and old-growth
includes only 1 vegetation category). However, the inclusion           dry forests maintained by mixed-severity wildfires. Landscape Ecology
of different burn severities within a buffered circle enabled us       30:655–666.
to determine whether owls were selecting edges between               Bates, D. M., M. Maechler, and B. Bolker. 2012. Lme4: linear mixed-effects
                                                                       models using S4 classes. R package version 1.1-7. http://CRAN.R-
forest burn-severity categories. We found no statistically             project.org/package¼lme4. Accessed 15 Jun 2012.
significant evidence that spotted owls selected edges in this        Beyer, H. L., D. T. Haydon, J. M. Morales, J. L. Frair, M. Hebblewhite, M.
burned landscape.                                                      Mitchell, and J. Matthiopoulos. 2010. The interpretation of habitat
                                                                       preference metrics under use-availability designs. Philosophical Trans-
MANAGEMENT IMPLICATIONS                                                actions of the Royal Society 365:2245–2254.
                                                                     Bond, M. L., D. E. Lee, R. B. Siegel, and M. W. Tingley. 2013. Diet and
We suggest researchers perform selection analyses at                   home-range size of California spotted owls in a burned forest. Western
multiple spatial extents of availability and report the                Birds 44:114–126.
                                                                     Bond, M. L., D. E. Lee, R. B. Siegel, and J. P. Ward Jr. 2009. Habitat use
sensitivity of coefficient estimates, censor individuals with          and selection by California spotted owls in a postfire landscape. Journal of
unacceptably low amounts of a particular habitat of interest           Wildlife Management 73:1116–1124.
within their availability sample, and use buffered circles           Burnham, K. P., and D. R. Anderson. 2002. Model selection and
rather than point location estimates to decrease the                   multimodel inference: a practical information-theoretic approach. Second
                                                                       edition. Springer-Verlag, New York, New York, USA.
probability of type-II errors. We found that extent of               Buskirk, S. W., and J. J. Millspaugh. 2006. Metrics for studies of resource
defined availability affected selection of burned forest               selection. Journal of Wildlife Management 70:358–366.
categories, but not in terms of distance to center or distance       Carey, A. B., S. P. Horton, and B. L. Biswell. 1992. Northern spotted owls:
to riparian, the strongest effects in these data. Our preferred        influence of prey base and landscape character. Ecological Monographs
                                                                       62:223–250.
method was to use the more-inclusive MCP or CR, which                Carey, A. B., C. C. Maguire, B. L. Biswell, and T. M. Wilson. 1999.
represents most habitat theoretically available based on the           Distribution and abundance of Neotoma in Western Oregon and
sample of radio-telemetry locations, while excluding non-              Washington. Northwest Science 73:65–80.
habitat, such as treeless areas in the case of spotted owls,         Carey, A. B., and K. C. Peeler. 1995. Spotted owls: resource and space use in
                                                                       mosaic landscapes. Journal of Raptor Research 29:223–239.
within the boundaries of the MCP or CR. Non-habitat                  DellaSala, D. A., M. L. Bond, C. T. Hanson, R. L. Hutto, and D. C. Odion.
should be defined by previous studies of habitat selection or          2014. Complex early seral forests of the Sierra Nevada: what are they and
expert opinion, but we urge the researcher to be open to               how can they be managed for ecological integrity? Natural Areas Journal
                                                                       34:310–324.
re-defining suitable habitat as information on selection in
                                                                     Forsman, E. D. 1983. Methods and materials for locating and studying
previously unstudied vegetation associations becomes avail-            spotted owls. USDA Forest Service General Technical Report PNW-162,
able.                                                                  Pacific Northwest Forest and Range Experiment Station, Portland,
  High-severity fires may eliminate some nesting and                   Oregon, USA.
                                                                     Forsman, E. D., E. C. Meslow, and H. M. Wright. 1984. Distribution
roosting stands for California spotted owls, but they can              and biology of the spotted owl in Oregon. Wildlife Monographs 87:
enhance foraging opportunities during breeding (Bond et al.            3–64.
2009) and non-breeding seasons (Ganey et al. 2014). The              Frair, J. L, J. Fieberg, M. Hebblewhite, F. Cagnacci, N. J. DeCesare, and L.
present study provides additional evidence that forests                Pedrotti. 2010. Resolving issues of imprecise and habitat-biased locations
                                                                       in ecological analyses using GPS telemetry data. Philosophical Trans-
burned by high-severity fire should be considered potentially          actions of the Royal Society B. 365:2187–2200.
suitable foraging habitat for California spotted owls because        Franklin, A. B., D. R. Anderson, E. D. Forsman, K. P. Burnham, and F. W.
they were used in proportion to their availability. We                 Wagner. 1996. Methods for collecting and analyzing demographic data on
documented significant selection for riparian areas in all             the northern spotted owl. Studies in Avian Biology 17:12–20.
                                                                     Ganey, J. L., S. C. Kyle, T. A. Rawlinson, D. L. Apprill, and J. P. Ward Jr.
available habitat extents. We recommend maintaining or, if             2014. Relative abundance of small mammals in nest core areas and burned
necessary, implementing protective measures and manage-                wintering areas of Mexican spotted owls in the Sacramento Mountains,
ment activities that conserve water and streamside forests,            New Mexico. Wilson Journal of Ornithology 126:47–52.
and monitoring the effects of land management activities on          Glenn, E. M., M. C. Hansen, and R. G. Anthony. 2004. Spotted owl home-
                                                                       range and habitat use in young forests of western Oregon. Journal of
the owl’s riparian-associated small-mammal prey.                       Wildlife Management 68:33–50.
                                                                     Guetterman, J. H, J. A. Burns, J.A. Reid, R. B. Horn, and C. C. Foster.
ACKNOWLEDGMENTS                                                        1991. Radio telemetry methods for studying spotted owls in the Pacific
                                                                       Northwest. USDA Forest Service General Technical Report PNW-272,
We are grateful to K. Carter, D. Farr, B. Gill, T. Hoggan, T.
                                                                       Pacific Northwest Research Station, Portland, Oregon, USA.
Lavictore, M. Rathburn, R. Tanner, and S. Wolfe for radio-           Gutierrez, R. J., A. B. Franklin, and W. S. LaHaye. 1995. Spotted owl (Strix
tracking owls from 2009 to 2011. R. Eliason provided us                occidentalis). Account 179 in A. Poole and F. Gill, editors. The birds of
with radio-telemetry data, and M. Borchert and R. Tanner               North America. The Philadelphia Academy of Sciences and The
                                                                       American Ornithologists’ Union, Washington, D.C., USA.
gave us details on field methodology. M. Tingley provided            Hanson, C. T., and M. North. 2009. Post-fire survival and flushing in three
methodology and R code for the home-range bootstrapping                Sierra Nevada conifers with high initial crown scorch. International
analysis. L. Irwin commented on an earlier draft of this               Journal of Wildland Fire 18:857–864.


10                                                                                               The Journal of Wildlife Management          9999()
                    Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 23 of 37


Horton, J. S., and J. T. Wright. 1944. The woodrat as an ecological factor in         R Core Development Team. 2013. R: a language and environment for
  southern California watersheds. Ecology 25:341–351.                                   statistical computing. R Foundation for Statistical Computing, Vienna,
Irwin, L. L., L. A. Clark, D. C. Rock, and S. L. Rock. 2007. Modeling                   Austria.
  foraging habitat of California spotted owls. Journal of Wildlife                    Rosenberg, D. K., and K. S. McKelvey. 1999. Estimation of habitat selection
  Management 71:1183–1191.                                                              for central-place foraging animals. Journal of Wildlife Management
Irwin, L. L., D. F. Rock, and S. C. Rock. 2012. Habitat selection by                    63:1028–1038.
  northern spotted owls in mixed-coniferous forests. Journal of Wildlife              Rota, C. T., J. J. Millspaugh, D. C. Kesler, C. P. Lehman, M. A. Rumble,
  Management 76:200–213.                                                                and C. M. B. Jachowski. 2013. A re-evaluation of a case-control model
Johnson, C. J., S. E. Nielsen, E. H. Merrill, T. L. McDonald, and M. S.                 with contaminated controls for resource selection studies. Journal of
  Boyce. 2006. Resource selection functions based on use-availability data:             Animal Ecology 82:1165–1173.
  theoretical motivation and evaluation methods. Journal of Wildlife                  Sawyer, S. C., and J. S. Brashares. 2013. Applying resource selection
  Management 70:347–357.                                                                functions at multiple scales to prioritize habitat use by the endangered
Johnson, D. H. 1980. The comparison of usage and availability measure-                  Cross River gorilla. Diversity and Distributions 19:943–954.
  ments for evaluating resource preference. Ecology 61:65–71.                         Seaman, D. E., J. J. Millspaugh, B. J. Kernohan, G. C. Brundige, K. J.
Kabacoff, R. I. 2011. R in action: data analysis and graphics with R.                   Raedeke, and R. A. Gitzen. 1999. Effects of sample size on kernel home
  Manning Publications, Shelter Island, New York, USA.                                  range estimates. Journal of Wildlife Management 63:739–747.
Keeley, J. E. 2009. Fire intensity, fire severity and burn severity: a brief review   Silverman, B. W. 1986. Density estimation for statistics and data analysis.
  and suggested usage. International Journal of Wildland Fire 18:116–126.               Chapman and Hall, London, United Kingdom.
Keeley, J. E., H. S. Safford, C. J. Fotheringham, J. Franklin, and M. Moritz.         Stephenson, J. R., and G. M. Calcarone. 1999. Southern California
  2009. The 2007 southern California wildfires: lessons in complexity.                  mountains and foothills assessment. USDA Forest Service General
  Journal of Forestry 107:287–296.                                                      Technical Report PSW- 172, Albany, California, USA.
LaHaye, W. S., R. J. Gutierrez, and H. R. AkSc akaya. 1994. Spotted owl              Tingley, M. W., R. L. Wilkerson, M. L. Bond, C. A. Howell, and R. B.
  metapopulation dynamics in southern California. Journal of Animal                     Siegel. 2014. Variation in home-range size of black-backed woodpeckers.
  Ecology 63:775–785.                                                                   Condor 16:325–340.
LaHaye, W. S., G. S. Zimmerman, and R. J. Gutierrez. 2004. Temporal                  Verner, J., K. S. McKelvey, B. R. Noon, R. J. Gutierrez, G. I. Gould Jr. and
  variation in the vital rates of an insular population of spotted owls                 T. W. Beck. 1992. Assessment of the current status of the California
  (Strix occidentalis occidentalis): contrasting effects of weather. Auk                spotted owls, with recommendations for management. Pages 3–26 in J.
  121:1056–1069.                                                                        Verner, K. S. McKelvey, B. R. Noon, R. J. Gutierrez, G. I. Gould, and
Laymon, S. A. 1988. The ecology of the spotted owl in the central Sierra                T. W. Beck, technical coordinators. The California spotted owl: a
  Nevada, California. Dissertation, University of California, Berkeley, USA.            technical assessment of its current status. USDA Forest Service General
Lee, D. E., and M. L. Bond. 2015. Previous year’s reproductive state affects            Technical Report PSW-133, Albany, California, USA.
  spotted owl site occupancy and reproduction responses to natural and                Ward, J. P. Jr., R. J. Gutierrez, and B. R. Noon. 1998. Habitat selection by
  anthropogenic disturbances. Condor 117:307–319.                                       northern spotted owls: the consequences of prey selection and distribution.
Lee, D. E., M. L. Bond, M. I. Borchert, and R. Tanner. 2013. Influence of               Condor 100:79–92.
  fire and salvage logging on site occupancy of spotted owls in the San               Weatherspoon, C. P., S. J. Husari, J. W. van Wagtendonk. 1992. Fire and
  Bernardino and San Jacinto Mountains of southern California. Journal of               fuels management in relation to owl habitat in forests of the Sierra Nevada
  Wildlife Management 77:1327–1341.                                                     and southern California. Pages 247–260 in J. Verner, K. S. McKelvey,
Lee, D. E., M. L. Bond, and R. B. Siegel. 2012. Dynamics of breeding-                   B. R. Noon, R. J. Gutierrez, G. I. Gould, and T. W. Beck, technical
  season site occupancy of the California spotted owl in burned forests.                coordinators. The California spotted owl: a technical assessment of its
  Condor 114:792–802.                                                                   current status. USDA Forest Service General Technical Report PSW-
Manly, B. F. J., L. L. McDonald, D. L. Thomas, T. L. McDonald, and                      133, Albany, California, USA.
  W. P. Erickson. 2002. Resource selection by animals: statistical design and         Williams, P. J., R. J. Gutierrez, and S. A. Whitmore. 2011. Home range and
  analysis for field studies. Second edition. Kluwer Academic, Dordrecht,               habitat selection of spotted owls in the central Sierra Nevada. Journal of
  The Netherlands.                                                                      Wildlife Management 75:333–343.
McDonald, T. L., B. F. Manly, R. M. Nielson, and L. V. Diller. 2006.                  Worton, B. J. 1989. Kernel methods for estimating the utilization
  Discrete-choice modeling in wildlife studies exemplified by northern                  distribution in home-range studies. Ecology 70:164–168.
  spotted owl nighttime habitat selection. Journal of Wildlife Management             Worton, B. J. 1995. Using Monte Carlo simulations to evaluate kernel-based
  70:375–383.                                                                           home range estimators. Journal of Wildlife Management 59:794–800.
Miller, J. D., E. E. Knapp, C. H. Key, C. N. Skinner, C. J. Isbell, R. M.             Zabel, C. J., K. McKelvey, and J. P. Ward Jr. 1995. Influence of primary prey
  Creasy, and J. W. Sherlock. 2009. Calibration and validation of the relative          on home-range size and habitat-use patterns of northern spotted owls
  differenced normalized burn ratio (RdNBR) to three measures of fire                   (Strix occidentalis caurina). Canadian Journal of Zoology 73:433–439.
  severity in the Sierra Nevada and Klamath Mountains, California, USA.               Zabel, C. J., G. N. Steger, K. S. McKelvey, G. P. Eberlein, B. R. Noon, and
  Remote Sensing of Environment 113:645–656.                                            J. Verner. 1992. Home-range size and habitat-use patterns of California
Minnich, R. A. 1988. The biogeography of fire in the San Bernardino                     spotted owls in the Sierra Nevada. Pages 149–164 in J. Verner, K. S.
  Mountains of California. University of California Publications in                     McKelvey, B. R. Noon, R. J. Gutierrez, G. I. Gould, and T. W. Beck,
  Geography 27:1–121.                                                                   technical coordinators. The California spotted owl: a technical assessment
Minnich, R. A., M. G. Barbour, J. H. Burk, and J. Sosa-Ramirez. 2000.                   of its current status. USDA Forest Service General Technical Report
  Californian mixed-conifer forests under unmanaged fire regimes in the Sierra          PSW-133, Albany, California, USA.
  San Pedro Martir, Baja California, Mexico. Journal of Biogeography                  Zimmerman, G. S., W. S. LaHaye, and R. J. Gutierrez. 2001. Breeding-
  27:105–129.                                                                           season home ranges of spotted owls in the San Bernardino Mountains,
Mohr, C. O. 1947. Table of equivalent populations of North American small               California. Western Birds 32:83–87.
  mammals. American Midland Naturalist 37:223–249.
Northrup, J. M., M. B. Hooten, C. R. Anderson Jr., and G. Wittemyer.                  Associate Editor: James Sheppard.
  2013. Practical guidance on characterizing availability in resource selection
  functions under a use-availability design. Ecology 94:1456–1463.                    SUPPORTING INFORMATION
Rettie, W. J., and P. D. McLoughlin. 1999. Overcoming radiotelemetry
  bias in habitat-selection studies. Canadian Journal of Zoology 77:                  Additional supporting information may be found in the
  1175–1184.                                                                          online version of this article at the publisher’s website.




Bond et al.      Spotted Owls and Fire                                                                                                                         11
  Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 24 of 37




            BAKER DECLARATION

                 ATTACHMENT C

   BESCHTA et al. 2004 - Postfire
Management on Forested Public Lands
    of the Western United States
              Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 25 of 37




Postfire Management on Forested Public Lands
of the Western United States
ROBERT L. BESCHTA,∗ ††† JONATHAN J. RHODES,† J. BOONE KAUFFMAN,‡
ROBERT E. GRESSWELL,§ G. WAYNE MINSHALL,∗∗ JAMES R. KARR,†† DAVID A. PERRY,‡‡ ‡‡‡
F. RICHARD HAUER,§§ AND CHRISTOPHER A. FRISSELL∗∗∗
∗
 Department of Forest Engineering, Oregon State University, Corvallis, OR 97331, U.S.A.
†Senior Fishery Scientist-Hydrologist, Columbia River Inter-Tribal Fish Commission, 729 NE Oregon Street, Portland,
OR 97232, U.S.A.
‡Department of Fisheries and Wildlife, Oregon State University, Corvallis, OR 97331, U.S.A.
§U.S. Geological Survey, Forest and Rangeland Ecosystem Science Center, 3200 SW Jefferson Way, Corvallis,
OR 97331, U.S.A.
∗∗
   Department of Biological Sciences, Idaho State University, Pocatello, ID 83209, U.S.A.
††Box 305020, University of Washington, Seattle, WA 98195-5020, U.S.A.
‡‡Department of Forest Science, Oregon State University (Emeritus), Corvallis, OR 97331, U.S.A.
§§Flathead Lake Biological Station, University of Montana, Polson, MT 59860, U.S.A.
∗∗∗
    The Pacific Rivers Council, Polson, MT 59860, U.S.A.




Abstract: Forest ecosystems in the western United States evolved over many millennia in response to distur-
bances such as wildfires. Land use and management practices have altered these ecosystems, however, including
fire regimes in some areas. Forest ecosystems are especially vulnerable to postfire management practices be-
cause such practices may influence forest dynamics and aquatic systems for decades to centuries. Thus, there
is an increasing need to evaluate the effect of postfire treatments from the perspective of ecosystem recovery.
We examined, via the published literature and our collective experience, the ecological effects of some common
postfire treatments. Based on this examination, promising postfire restoration measures include retention of
large trees, rehabilitation of firelines and roads, and, in some cases, planting of native species. The following
practices are generally inconsistent with efforts to restore ecosystem functions after fire: seeding exotic species,
livestock grazing, placement of physical structures in and near stream channels, ground-based postfire log-
ging, removal of large trees, and road construction. Practices that adversely affect soil integrity, persistence or
recovery of native species, riparian functions, or water quality generally impede ecological recovery after fire.
Although research provides a basis for evaluating the efficacy of postfire treatments, there is a continuing need
to increase our understanding of the effects of such treatments within the context of societal and ecological
goals for forested public lands of the western United States.


Key Words: ecological principles, postfire treatments, restoration, salvage logging, wildland fire
Gestión Post-Incendio en Terrenos Boscosos Públicos en el Oeste de E. U. A.
Resumen: Los ecosistemas boscosos en el oeste de Estados Unidas evolucionaron a lo largo de muchos mile-
nios en respuesta a perturbaciones tales como incendios naturales. Sin embargo, las prácticas de uso y gestión
del suelo han alterado estos ecosistemas, incluyendo los regı́menes de fuego en algunas áreas. Los ecosistemas
boscosos son especialmente vulnerables a las prácticas de gestión post-incendio porque tales prácticas pueden
influir en la dinámica del bosque y en los sistemas acuáticos de décadas hasta siglos. Por tanto, hay una
mayor necesidad de evaluar el efecto de tratamientos post-incendio desde la perspectiva de la recuperación


†††email robert.beschta@oregonstate.edu
‡‡‡Current address: P.O. Box 8, Kapua’u, HI 96755, U.S.A.
Paper submitted October 28, 2003; revised manuscript accepted November 20, 2003.

                                                                                                                                       957
                                                                                                       Conservation Biology, Pages 957–967
                                                                                                       Volume 18, No. 4, August 2004
                  Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 26 of 37
958       Postfire Management of Public Forests                                                                        Beschta et al.


del ecosistema. Examinamos, vı́a la literatura publicada y nuestra experiencia colectiva, los efectos ecológicos
de algunos tratamientos post-incendio comunes. Con base en esa examinación, las medidas de restauración
post-incendio prometedoras incluyen la retención de árboles grandes, la rehabilitación de guardarrayas y
caminos y, en algunos casos, la siembra de especies nativas. Las siguientes generalmente son inconsistentes
con los esfuerzos para restaurar funciones del ecosistema después del incendio: siembra de especies exóticas,
pastoreo, colocación de estructuras fı́sicas en y cerca del canal de arroyos, tala post-incendio, remoción de
árboles grandes y construcción de caminos. Las prácticas que adversamente afectan la integridad del suelo,
la persistencia o recuperación de especies nativas, las funciones riparias o la calidad del agua generalmente
impiden la recuperación ecológica después del incendio. Aunque la investigación proporciona una base para
evaluar la eficacia de los tratamientos post-incendio, existe la necesidad de incrementar nuestro entendimiento
de los efectos de dichos tratamientos en el contexto de metas sociales y ecológicas para los terrenos boscosos
públicos del oeste de Estados Unidos.

Palabras Clave: incendio en terreno silvestre, principios ecológicos, restauración, tala de salvamento, tratamien-
tos post-incendio




Introduction                                                          diseases, we have often failed to recognize the vital role
                                                                      these forces play in sustaining ecosystem integrity and
Wildland fires are disturbances that occur with long re-              biodiversity. In other instances, we have created addi-
currence intervals and generally high severity in some                tional anthropogenic disturbances (e.g., increased sedi-
forest types and with shorter intervals and lower severity            ment production and altered water quality) without ade-
in others (Pyne 1984; Walstad et al. 1990; Agee 1993).                quately recognizing the significance of those activities to
For millennia, wildland fires have arguably been the most             landscapes and aquatic systems. Thus, a continuing em-
important disturbance process throughout many west-                   phasis on fire suppression and postfire salvage logging on
ern forests (Hessburg & Agee 2003). Seedling germina-                 public lands addresses symptoms rather than causes and
tion and establishment, growth patterns, plant commu-                 does not acknowledge the natural dynamics and restora-
nity composition and structure, rates of mortality, soil              tion needs of forest ecosystems.
productivity, and other properties and processes of west-                We reviewed postfire management practices within the
ern forest ecosystems are often strongly influenced and               context of ecological restoration. Based on this review,
shaped by fire disturbance regimes. Even so, perhaps the              we propose guidelines for postfire management aimed at
most controversial aspect of western land management                  maintaining or restoring the integrity of forested land-
at present is the ecology of fire and fire management.                scapes and their dependent freshwater systems. Only
   Land and fire management practices across the west-                by maintaining crucial ecological processes can we ex-
ern United States have profoundly affected forest, grass-             pect to sustain renewable resource systems. Two general
land, and aquatic ecosystems by fragmenting ecosystems,               themes emerge throughout this paper: (1) native species
simplifying or destroying habitats, and modifying distur-             are adapted to natural patterns and processes of distur-
bance regimes (McIntosh et al. 1994; Keane et al. 2002;               bance that produce and maintain diverse ecosystems,
Hessburg & Agee 2003). Cumulatively, these practices                  and (2) reducing the negative effects of past management
have altered ecosystems to the point where local and                  practices and avoiding additional impacts of future prac-
regional extirpation of sensitive species is increasingly             tices will promote regional recovery of biodiversity. We
common (Rieman et al. 1997; Thurow et al. 1997). Con-                 suggest that understanding these themes is necessary for
sequently, the integrity of many terrestrial and aquatic              maintaining viable populations of native species, protect-
systems has been severely degraded at every level of bi-              ing critical ecosystem functions and services, and meeting
ological organization, among populations, communities,                stated objectives in laws governing federal land manage-
assemblages, and species (Nehlsen et al. 1991; Frissell               ment in the United States (e.g., the Wilderness Act, the
1993; Rieman et al. 2003).                                            Clean Water Act, the Threatened and Endangered Species
   For more than a century, wildland fires have been per-             Act, the National Forest Management Act).
ceived as the major “threat” to the health of forest ecosys-
tems, and management programs have too often ignored
the interaction of human activities and altered fire regimes
as a force for change in regional landscapes. For example,            Wildland Fire and Postfire Management
human perturbations often produce conditions outside                  in a Landscape Context
the evolutionary and ecological tolerance limits of native
species. In our quest as a society to control some types              Scientific assessments of the current condition of forested
of forest disturbances, such as wildland fire, insects, and           systems in the western United States consistently yield the


Conservation Biology
Volume 18, No. 4, August 2004
                 Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 27 of 37
Beschta et al.                                                                          Postfire Management of Public Forests   959


same broad conclusions: a century or more of road build-        of standing and downed large wood may eliminate impor-
ing, logging, grazing, mining, fire suppression, and water      tant structural components for the recovery of terrestrial
withdrawals, in conjunction with the loss of key species        and aquatic systems (Swanson 1981; Trotter 1990; May &
and the introduction of exotic species, have degraded           Gresswell 2003).
watersheds, modified streamflows and water quality, al-            Perhaps the most critical step in undertaking ecological
tered ecosystem processes, and decreased biological di-         restoration in the postfire environment is to forgo those
versity (e.g., Chamberlin et al. 1991; Furniss et al. 1991;     activities and land uses that either cause additional dam-
Fleischner 1994; Terborgh et al. 1999; U.S. Department          age or prevent reestablishment of native species, ecosys-
of Agriculture Forest Service 2000). Such conclusions           tem processes, or plant succession (Ebersole et al. 1996;
have been documented for a variety of areas and over a          Kauffman et al. 1997). The avoidance of degradation is
wide range of scales (Leopold 1937; Henjum et al. 1994;         far easier and more effective than trying to rehabilitate
McIntosh et al. 1994; CWWR 1996; Espinosa et al. 1997;          degraded lands (Hicks et al. 1991; Frissell 1993; Rhodes
Kessler et al. 2001). Past and present actions limit the        et al. 1994). Reducing significant human impacts to for-
capacity for ecosystem recovery and reduce the range            est ecosystems often enhances system recovery and taps
and abundance of many native species ( Williams & Miller        the natural capacities of species to reproduce and survive
1990; Nehlsen et al. 1991; Quigley & Arbelbide 1997).           within the context of natural disturbance regimes, includ-
Thus, forests of the western United States can be viewed        ing wildland fires (Frissell et al. 1997). Thus, a crucial pri-
as a sea of compromised or degraded ecosystems sur-             ority of postfire management is enhancing the capacity
rounding a few relatively intact “islands” (Frissell 1993).     of burned areas to recover naturally.
These intact areas typically retain the full complement of         While “active restoration” may be required in some
regionally appropriate species and the processes that sus-      postfire situations (Kauffman et al. 1997), such activities
tain those species (all the “parts and processes” of healthy    should be carefully considered and aimed at complement-
regional landscapes; Karr 2000).                                ing natural recovery processes. Beneficial active restora-
   Although postfire landscapes are often portrayed as          tion activities might include reducing sediment produc-
“disasters” in human terms, from an ecological perspec-         tion from firelines and roads, replacing faulty drainage
tive they are the result of vital disturbance processes         structures, and planting native species depleted by fire
in forests. The biota of these landscapes is adapted to,        or previous management activities. A logical, and neces-
and often dependent upon, the occurrence of fires hav-          sary, first step in assessing postfire management needs
ing highly variable frequency (return interval), season         includes reducing or eliminating factors that degrade for-
of occurrence, size, severity, and ecological effect. Evi-      est ecosystems and prevent recovery. This strategy can
dence of early fire is present in fossil charcoal deposits of   sometimes be difficult to implement because it often re-
350–300 million years ago (Komarek 1973); some 100–             quires changing land uses in a watershed.
165 million years later, wildfires were common (Cope               Another flaw in management approaches today is the
& Chaloner 1985). Over time, plants (and other biota)           tendency to use the current, altered status of many wa-
evolved morphological, physiological, and/or reproduc-          tersheds in the western United States as a baseline for
tive characteristics—long-lived seeds stored in soil, seroti-   assessing restoration strategies in landscapes following
nous cones, thick bark—that facilitate and may even be          wildfire. This ignores the chronic or continuing effects
required for species persistence. Furthermore, species          of past management activities and may relegate aquatic
that become established early in the postfire environ-          systems to a permanently degraded condition.
ment influence forest dynamics for decades to centuries,
through, for example, symbiotic nitrogen fixation, my-
                                                                Promoting Natural Recovery Processes
corrhizal hosts, pollination and seed dispersal, wildlife
habitat, and soil protection (Kauffman 1990; Gresswell          Fire and other natural disturbances in landscapes where
1999).                                                          natural biological integrity is relatively intact are not detri-
                                                                mental to the maintenance of diverse and productive
                                                                aquatic ecosystems (Minshall et al. 1997; Gresswell 1999;
Restoration Considerations in a Postfire Landscape              Minshall et al. 2001). For example, riparian vegetation is
                                                                typically quite resilient to fire and rapidly recovers follow-
Following a wildland fire, a common assumption is that          ing fire. In landscapes altered by decades of resource ex-
immediate actions are needed to rehabilitate or restore         traction or fire suppression, however, the consequences
the “fire-damaged” landscape. Yet abundant scientific ev-       of fire for forest ecosystems may be severe. Furthermore,
idence suggests that commonly applied postfire treat-           recovery of stream ecosystems from the effects of fire may
ments may compound ecological stresses. For example,            be slower, more sporadic, and potentially incomplete in
soil exposure and the compaction effects of ground-based        landscapes where natural processes and ecosystem struc-
yarding equipment may substantially increase erosion fol-       tures have been degraded or impaired. Under these con-
lowing postfire salvage logging. Additionally, the removal      ditions, prefire restoration of ecosystem integrity (i.e., at


                                                                                                Conservation Biology
                                                                                                Volume 18, No. 4, August 2004
                  Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 28 of 37
960       Postfire Management of Public Forests                                                                  Beschta et al.


the watershed scale and larger) is likely to be more effec-    infiltration, increased overland flow, and accelerated sed-
tive than fire prevention or postfire attempts at protec-      imentation following ground-based logging not only de-
tion and rehabilitation of the stream channel (Gresswell       grade forest soils (Kattleman 1996; McIver & Starr 2000,
1999).                                                         2001) but can also affect aquatic systems, including re-
   Postfire treatments such as seeding of exotic species,      duced survival of salmonids and other aquatic species
livestock grazing, or salvage logging can alter succession     (Young et al. 1991; Rhodes et al. 1994; Quigley & Arbel-
and delay restoration by removing elements of recovery         bide 1997). Furthermore, onsite impacts to early succes-
or by accentuating damage to soil and water resources.         sional native plant species during postfire logging, where
Instead, management priorities should aim at the pre-          such species are nitrogen fixers, can significantly affect a
vention or minimization of activities that increase stress     major pathway of nutrient replenishment in the postfire
upon surviving native biota, disrupt the establishment of      environment.
early seral native species, or alter microclimates. Postfire      After fire, some soils may exhibit a water-repellant (hy-
treatments should be implemented only when they are            drophobic) condition that reduces the infiltration of wa-
needed to facilitate ecosystem recovery and do not inter-      ter (DeBano et al. 1998). Although these changes can sig-
fere with natural succession or to reduce human disrup-        nificantly alter the hydrologic properties of forest soils,
tions of natural ecosystem processes. For example, natu-       the magnitude of change varies with soil texture and
ral recovery could be augmented by rehabilitation of areas     organic-matter content, vegetation, and fire behavior.
disturbed by fire-suppression activities or other manage-      Water-repellant soils mainly develop on sites that ex-
ment practices (e.g., dozed firelines, roads). In other in-    perience moderate- or high-severity burns with coarse-
stances, planting of conifers may be needed where seed         textured soils and certain vegetation, such as waxy-leaved
sources of native species have been lost by fire.              shrublands and woodlands (Wells et al. 1979; Debano et
                                                               al. 1998).
Protecting Soils                                                  Water-repellant soils occur naturally in the absence of
                                                               fire (Kattleman 1996), and fire does not always cause hy-
Fire intensities and patterns of fuel consumption vary
                                                               drophobic conditions. Although comprehensive studies
across landscapes with weather, topography, and differ-
                                                               on water repellency following fire are uncommon, gener-
ences in fuel loads and condition; all these factors also
                                                               ally water-repellant conditions are spatially variable and
influence the effect of fire on soils. With a moderate- to
                                                               diminish as vegetation and soils recover (Robichaud et al.
high-severity fire, litter and duff are consumed, and the
                                                               2000; Huffman et al. 2001; Letey 2001). If organic matter
soil surface experiences high temperatures. Over a 25-
                                                               on the soil surface remains intact following a burn, the
year period (1973–1998), burned-area reports for west-
                                                               occurrence of hydrophobic soils and associated effects
ern forests indicate that moderate- and high-severity cate-
                                                               on erosion and runoff are greatly reduced.
gories account for about one-half of the total burned area
                                                                  Some researchers (McIver & Starr 2000) suggest that
(Robichaud et al. 2000). Burned area varies substantially
                                                               benefits can be derived from the mechanical disturbance
from decade to decade (Fig. 1).
                                                               of hydrophobic soils by postfire logging, whereby disrup-
   To protect aquatic ecosystems in areas with moderate-
                                                               tion of hydrophobic soil surfaces increases infiltration and
to high-severity burns, postfire management should not
                                                               reduces overland flow, peakflow, and sediment produc-
increase soil erosion or reduce soil productivity. For exam-
                                                               tion to streams. For several reasons, such an approach
ple, use of ground-based logging equipment will cause ad-
                                                               would have far more persistent negative effects on soils,
ditional site disturbance and soil compaction. Decreased
                                                               watersheds, and aquatic resources than would allowing
                                                               soils to recover naturally. For example, soil disturbance
                                                               during ground-based logging that is severe enough to
                                                               “mix” or break through soil layers would also cause sig-
                                                               nificant compaction, contributing to accelerated surface
                                                               erosion and long-term reductions in soil productivity. Al-
                                                               though cable-logging systems typically cause less com-
                                                               paction than ground-based systems, dragging logs across
                                                               burned terrain without full suspension can still damage
                                                               soils. Because salvage logging often occurs a year or more
                                                               after a fire, and because water-repellant conditions usu-
                                                               ally last only a few years, at most, water-repellant soils
                                                               may no longer exist by the time logging occurs, if they
Figure 1. Area burned annually, by decade                      ever did. Finally, water-repellent soils can occur in the ab-
(1920–2000), for U.S. federal agencies (1994–2001)             sence of fire, so the intensity and location of hydrophobic
(U.S. Department of Agriculture Forest Service Annual          soils is generally not determined in postfire assessments
Fire Statistics).                                              (Robichaud et al. 2000).


Conservation Biology
Volume 18, No. 4, August 2004
                 Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 29 of 37
Beschta et al.                                                                       Postfire Management of Public Forests   961


   Evidence continues to mount of a direct relationship        lines are typically narrower and involve less severe im-
between mechanical disturbance to the postfire environ-        pacts than bulldozer lines, negative effects can be sub-
ment and accelerated erosion (Kattleman 1996; McIver           stantial, especially in areas that are highly susceptible to
& Starr 2000, 2001). Soil compaction can persist for 50–       erosion.
80 years in many forest soils (Quigley & Arbelbide 1997)          Fireline locations cause additional ecological concerns.
and even longer in areas with high clay content, which is      Although this issue has received increased attention in re-
substantially longer than the negative influence on soils      cent years, firelines continue to be constructed in riparian
that may be associated with fire (U.S. Department of Agri-     areas and down the fall line of steep slopes when deemed
culture Forest Service & BLM 1997).                            necessary by fire managers. Unfortunately, little can be
   Because soils and soil productivity are irreplaceable in    done to remedy adverse effects if firelines are constructed
human time scales, postfire management practices that          in areas prone to erosion. Although less significant than
compact soils, reduce soil productivity, or accelerate ero-    firelines at the watershed scale, fire camps can sometimes
sion should not be undertaken or allowed to continue.          result in local soil damage. Furthermore, water-drafting
The recovery of organic matter in soils, which is essen-       sites can damage soils near streams and disrupt channel
tial to the recovery of soil productivity in areas with        banks.
moderate- to high-severity burns, can be accomplished ef-         As Kattleman (1996) has suggested, the principal objec-
ficiently and inexpensively by leaving burned areas undis-     tives of postfire rehabilitation efforts should be to avoid
turbed (Kattleman 1996; Quigley & Arbelbide 1997). Al-         additional damage, repair potential problems from fire-
though postfire treatments are often undertaken in an at-      suppression activities (e.g., firelines and fire camps), and
tempt to reduce soil erosion and impacts to water quality,     enhance the reestablishment of native vegetation to pro-
prefire management practices—prescribed fire, oblitera-        vide soil cover and organic matter. Consequently, highly
tion of problem roads, removal of exotic species, reduced      disturbed sites should be rehabilitated (e.g., through wa-
grazing pressure—may have an even larger payoff at both        ter bars and seeding with native species) immediately fol-
local and landscape scales.                                    lowing fires. It should be recognized, however, that such
                                                               treatments may not eliminate persistent effects from ar-
Changing Postfire Practices                                    eas that are prone to erosion or that have been severely
                                                               affected.
Dramatic changes are needed in forest management prac-
tices and policies that relate to land use and fire man-
agement in the western United States. Management with          Banning Introduction of Exotic Species
short- and long-term ecological goals should reduce hu-
                                                               The rationale for seeding burned areas with non-native
man impacts to ecosystems and allow natural disturbance
                                                               grasses includes reducing onsite erosion, decreasing sed-
regimes to retain or reestablish some of their historical
                                                               iment runoff into streams, reducing noxious weed inva-
influence in maintaining the diversity and productivity
                                                               sions, and increasing the availability of forage for grazing
of regional landscapes. Instead of focusing on the imme-
                                                               animals (Barro & Conard 1987, Sexton 1998, Robichaud
diate effects of a given fire, land managers might more
                                                               et al. 2000). Although the efficacy of seeding for accom-
fruitfully direct their attention to historical and on-going
                                                               plishing these objectives has not been well evaluated,
land uses and policies, including the loss of natural dis-
                                                               results of studies show that seeding grasses in burned
turbance regimes (i.e., fire exclusion).
                                                               ecosystems can lead to long-term changes in ecosystem
                                                               composition and structure (Nadkarni & Odion 1986;
Rehabilitating Sites Disturbed by Fire Suppression
                                                               Barro & Conard 1987). Comparing seeded burned ar-
The postfire environment is a reflection of not only the       eas to those that were not burned or seeded, Sexton
conditions that influence the spread and intensity of fire     (1998) found no differences in total herbaceous cover
but also the magnitude of suppression efforts. For some        but did quantify a significantly greater cover of exotic
fires, hundreds of kilometers of firelines may be con-         grasses and a lower cover of native flora in seeded ar-
structed. Whether built by hand or machinery, these fire-      eas. Furthermore, rates of growth and survival of shrubs
lines involve soil disturbance and the removal of vegeta-      and conifer seedlings were reduced in areas seeded fol-
tion and litter. This can increase surface runoff, erosion,    lowing fire (Amaranthus et al. 1993; Sexton 1998). Estab-
and sediment delivery to streams and facilitate the inva-      lishing a dense cover of seeded grasses, which decreases
sion of noxious weeds (Kattleman 1996). Firelines con-         survival of woody plant seedlings, may cause long-term
structed by bulldozers are of greatest concern because         diminution of many important functional roles of species
of their width (up to 15 m) and the severity of soil dis-      that shape ecosystem structure and productivity, roles
turbance and compaction. Firelines in riparian areas con-      including nitrogen accumulation, alternative hosts to my-
tribute to aquatic degradation by reducing recruitment of      corrhizal fungi, wildlife habitat, and erosion control.
large wood, bank stability, and stream shading, and they          Established exotic grasses can increase the flammabil-
increase sediment delivery to streams. Although hand-          ity of burned sites; thus, reburns through these sites can


                                                                                             Conservation Biology
                                                                                             Volume 18, No. 4, August 2004
                  Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 30 of 37
962       Postfire Management of Public Forests                                                                    Beschta et al.


have severe ecological consequences (Zedler et al. 1983).        (Frissell & Nawa 1992; Thompson 2002), thus negatively
Furthermore, a dense stand of exotic grasses will increase       affecting the maintenance and diversity of aquatic habi-
the likelihood of a reburn because (1) there is a contin-        tats (Schmetterling et al. 2001). Managers should not as-
uous fuel bed with a high surface-to-volume ratio that is        sume that these structures mitigate the negative effects of
conducive to rapid rates of fire spread, (2) annual foliage      other postfire management practices (e.g., road construc-
dies and moisture content is low by late summer, and (3)         tion, postfire logging) that might accelerate sediment de-
fine fuels such as dried grasses and grass litter are more       livery to streams.
susceptible to ignition (Barro & Conard 1987).
   Grass seeding has a low probability of reducing postfire
                                                                 Restricting Postfire Logging
erosion in the first season of erosion because any bene-
fits of grass cover occur after the initial damaging runoff      In the past, logging of fire-affected forest stands often
events (Barro & Conard 1987; Amaranthus 1989). In re-            occurred with little consideration of potential ecological
views of grass seeding and postfire erosion, Barro and           consequences. However, postfire salvage logging inher-
Conard (1987), Kattleman (1996), and Raubichaud et al.           ently involves the removal of large trees that play impor-
(2000) could not find a significant relationship between         tant roles in numerous biological and physical processes
establishment of grass cover and reduction in erosion in         and provide habitat for a variety of species (Thomas 1970;
the years following wildland fire. Furthermore, they note        Harmon et al. 1986; Perry et al. 1989; Rose et al. 2001). In
the potential for grass seeding to exacerbate long-term          Oregon and Washington, for example, at least 96 wildlife
erosion rates. Even so, seeding remains a widely used            species are associated with snags in forests. Most use
postfire rehabilitation activity, considered a panacea by        snags >36 cm diameter at breast height (dbh); about one-
many.                                                            third use snags >74 cm dbh. Hollow trees >51 cm dbh
   From an ecological perspective, seeding or planting           are often the most valuable for animal shelter, roosting,
should be avoided unless the prefire landscape has been          and hunting (Rose et al. 2001). Salvage logging may be
severely degraded or dominated by alien or nonindige-            especially detrimental in those watersheds where only a
nous species. When species introductions are initiated,          few large trees or snags remain following fire.
only species and seed sources native to the site should be          Large wood has multiple roles in the ecological recov-
utilized.                                                        ery of disturbed aquatic ecosystems. Salvage logging con-
                                                                 ducted in or near riparian zones or streams diminishes the
Curtailing Livestock Grazing                                     source of large wood important for stream structure and
                                                                 function (Maser et al. 1988; McMahon & deCalesta 1990;
Livestock grazing, as practiced throughout much of the           Hauer et al. 1999). Postfire wood inputs are important
western United States, significantly damages soils, ele-         in creating physical habitat, recycling nutrients, and pro-
vates erosion, thwarts vegetative recovery, contributes to       viding structural components during stream and riparian
invasions of exotic species, and degrades stream and ri-         recovery (Minshall et al. 1989; Lawrence & Minshall 1994;
parian conditions (Platts 1991; Fleischner 1994; Belsky et       Benda et al. 2003). Damaging effects from postfire logging
al. 1999). Consequently, this land use has been a major          in riparian areas can persist for many decades because of
contributor to declines in native salmonids across west-         the loss of dead trees that would normally become in-
ern states (Rhodes et al. 1994; CWWR 1996; NRC 1996,             corporated into stream channels and forest floors over
2002). Furthermore, postfire livestock grazing is widely         several decades or more (Lyon 1984; May & Gresswell
recognized as an inhibitor of soil recovery and plant suc-       2003). Similarly, logging large trees from upslope areas
cession following fire, delaying the recovery of burned          that are prone to landslides would also reduce, over time,
areas. Thus, livestock grazing should not occur in burned        the recruitment of large wood to riparian and aquatic
areas, particularly riparian areas, until vegetation recov-      ecosystems.
ery has occurred.                                                   Based on the need to preserve important ecological
                                                                 functions associated with trees and large wood following
                                                                 fire, Beschta et al. (1995) recommend that salvage log-
Avoiding Use of Structures in and Near Stream Channels
                                                                 ging should leave at least 50% of standing dead trees in
The installation of structures such as sediment traps,           each diameter class. They also indicate that proportional
wood additions, bank stabilizations, weirs, check dams,          retention is needed because of the important graded in-
and gabions in and along streams often occurs in conjunc-        puts that a mix of large wood contributes to streams
tion with postfire recovery activities. The cost of these        over the extended postfire recovery period (Lyon 1984;
structures, combined with their limited functional utility       Minshall et al. 1989). Furthermore, R.L.B. et al. (unpub-
and short lifetimes, limits their value, especially in streams   lished report) recommend no harvest of live trees within
with elevated sediment and flow (Frissell & Nawa 1992).          burn perimeters or of dead trees >51 cm dbh or older
Instream structures often interfere with important inter-        than 150 years. Henjum et al. (1994) similarly recom-
actions among sediment flux, channel form, and erosion           mended retention of trees >51 cm dbh or >150 years


Conservation Biology
Volume 18, No. 4, August 2004
                 Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 31 of 37
Beschta et al.                                                                           Postfire Management of Public Forests   963


old and cessation of logging in late-successional forests.        larly those providing partial or full suspension) that use
These recommendations emphasize the importance of                 existing roads and landings also may be appropriate in
retaining the oldest and largest trees, both live and dead,       some areas because they produce smaller impacts on sur-
in postfire environments.                                         face runoff and sediment production. Salvage logging gen-
   Postfire salvage logging has sometimes been justified on       erally should be prohibited on sensitive sites, however,
the assumption that >50% crown scorch results in tree             including riparian areas, moderately or severely burned
mortality. However, trees within low- and mid-elevation           areas, fragile soils, steep slopes, roadless areas, water-
forests of the western United States possess a suite of           sheds where sedimentation is already a problem, where
adaptations that facilitate fire survival (Kauffman 1990).        significant impacts to early successional vegetation may
Stephens and Finney (2000) found that the probability             occur, and sites where accelerated surface erosion or ac-
of conifer mortality is low when the percentage of the            celerated mass soil erosion are likely to occur.
crown scorch was <60%. For trees ≥50 cm dbh, they de-
termined that the probability of mortality of ponderosa
                                                                  Prohibiting New Road Construction
pine, incense cedar, and white fir was <40% when crown
scorch was as high as 80%. The multiple ecological roles          In the western United States, roads represent a persistent
of large trees and their high probability of survival sup-        cause of watershed degradation (U.S. Department of Agri-
ports the need to retain them in burned areas.                    culture Forest Service 1993, 2000; Henjum et al. 1994)
   Postfire salvage logging, based primarily on economic          and a major cause of the reduced abundance and range
values, typically removes only the largest trees and, by re-      of native salmonids (Quigley & Arbelbide 1997; Kessler
ducing total fuel loads, can supposedly reduce the sever-         et al. 2001). Accelerated short- and long-term sediment
ity of a subsequent fire. The principal fuels that carry          production from roads is of particular concern in most wa-
wildland fire are not large trees, however, but finer fuels       tersheds because it exacerbates the effects of severe fires
such as grasses, shrubs, and tree foliage. With regard to fu-     on soils, aquatic habitats, and water quality (CWWR 1996;
ture fires, perhaps a more important concern of postfire          U.S. Department of Agriculture Forest Service 2000).
logging is its influence on fuel composition, particle-size          Accelerated surface erosion from roads is typically
distribution, and site microclimate (i.e., creating warmer,       greatest within the first years following construction, al-
drier, and windier conditions; Sexton 1998). The harvest          though in most situations sediment production remains
of green trees increases fine fuels (activity fuels) even         elevated over the life of a road (Furniss et al. 1991; Ketch-
though the mass of large wood has decreased (Brown                eson & Megahan 1996). Thus, even “temporary” roads
1980). If similar shifts in fuel composition (and loads)          can have enduring effects on aquatic systems. Similarly,
occur on salvage logged sites, they could increase the po-        major reconstruction of unused roads can increase ero-
tential future fire intensity and rate of spread of these sites   sion for several years and potentially reverse reductions
over the short term. Few, if any, studies have quantified         in sediment yields that occurred with disuse (Potyondy
the effects of salvage logging on fuel loads (McIver & Starr      et al. 1991). Where roads are unpaved or insufficiently
2000).                                                            surfaced with erosion-resistant aggregate, sediment pro-
   Postfire salvage logging also affects plant species com-       duction typically increases with increased vehicular usage
position and forest succession through changes in micro-          (Reid & Dunne 1984).
climate and mechanical damage to regenerating plants                 Elevated sedimentation can adversely affect aquatic
and soils. Even where salvage logging occurred in win-            biota (Young et al. 1991) and inhibit pool development
ter over approximately 60 cm of snow, logged areas had            (Quigley & Arbelbide 1997; Buffington et al. 2002). In
significantly lower understory biomass, species richness,         depositional environments, elevated sedimentation can
species diversity, growth, and survival of both tree and          widen channels (Dose & Roper 1994). Either of these
shrub species (Stuart et al. 1993; Sexton 1998). Such log-        situations—shallower or wider channels—can contribute
ging can also have detrimental effects on the microhabi-          to increased water-temperature maxima (Bartholow
tats of organisms associated with recovery (e.g., soil mi-        2000).
crobes) (Borchers & Perry 1990) and early successional               It is perhaps widely accepted that “best management
vegetation.                                                       practices” (BMPs) can reduce damage to aquatic environ-
   Both ground-based yarding systems (tractors and skid-          ments from roads. Time trends in aquatic habitat indica-
ders) and, to a lesser degree, cable systems can cause            tors indicate, however, that BMPs fail to protect salmonid
significant soil disturbance and compaction. Such prac-           habitats from cumulative degradation by roads and log-
tices should be prohibited in burned areas whenever they          ging (Espinosa et al. 1997). Ziemer and Lisle (1993) note
are likely to accelerate onsite erosion. Logging may be           a lack of reliable data showing that BMPs are cumulatively
suitable where accelerated soil erosion and increased soil        effective in protecting aquatic resources from damage.
compaction are unlikely to occur and where there will be          Although the location, design, construction, and mainte-
no impairment of hydrologic and soil biological integrity.        nance of roads may have improved over the years, many
Helicopter logging and cable yarding systems (particu-            tens of thousands of kilometers of roads remain on public


                                                                                                 Conservation Biology
                                                                                                 Volume 18, No. 4, August 2004
                  Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 32 of 37
964       Postfire Management of Public Forests                                                                     Beschta et al.




Figure 2. Road densities on public lands managed by the U.S. Department of Agriculture Forest Service and other
lands in Oregon (source: Oregon Natural Resources Council, Portland).

and private lands that were constructed with relatively         Research Needs: Social, Ecological,
little concern for their environmental consequences
                                                                and Economic Issues
(Fig. 2). Until problem “legacy roads” are improved (e.g.,
surfaced, stabilized, obliterated), they will continue to de-   In recent years, fire suppression costs for U.S. federal
grade water quality and aquatic systems for many years.         agencies have averaged in excess of $500 million annually.
Furthermore, the assumption that road obliteration or           Given expenditures of this magnitude and the desire by
BMPs will offset the negative impacts of new road and           land-management agencies to capture economic benefits
landing construction and use is unsound because road            from burned areas via salvage logging, the need increases
construction has immediate negative impacts and the             for research to answer a wide range of questions to guide
benefits of obliteration accrue slowly.                         postfire management decisions. Of particular importance
   Finally, road and landing construction is expensive and      is a need to address the consequences—social, eco-
can siphon limited funds away from effective restora-           logical, and economic—of various postfire treatments.
tion measures, such as obliteration and maintenance. The        For example, few studies have rigorously addressed the
backlog in maintenance of U.S Forest Service roads has          short- and long-term ecological effects of systematically
been estimated to be several billion dollars (U.S. Depart-      dispensing nonindigenous species across burned land-
ment of Agriculture Forest Service 2000), and road con-         scapes. Similarly, there is limited scientific literature quan-
struction inevitably adds to this seemingly insurmount-         tifying changes in sediment yield following postfire sal-
able backlog. For these reasons, the construction and re-       vage logging. A wide range of postfire treatments is of-
construction of roads and landings is not consistent with       ten implemented following fire to reduce erosion and
postfire ecosystem restoration.                                 runoff, but their effectiveness remains largely unknown


Conservation Biology
Volume 18, No. 4, August 2004
                 Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 33 of 37
Beschta et al.                                                                               Postfire Management of Public Forests       965


                                                                lands. Although we understand the need and desire for so-
                                                                ciety to obtain products of economic value from forested
                                                                landscapes, the current body of research indicates that
                                                                the loss of ecosystem services that can result from post-
                                                                fire treatments is significant.

                                                                Literature Cited
                                                                Agee, J. K. 1993. Fire ecology of Pacific Northwest forests. Island Press,
                                                                   Washington, D.C.
                                                                Amaranthus, M. P. 1989. Effect of grass seeding and fertilizing on surface
                                                                   erosion in two intensely burned sites in southwest Oregon. Pages
                                                                   148–149 in Symposium on fire and watershed management. General
                                                                   technical report PSW-109. U.S. Department of Agriculture Forest
Figure 3. Frequency distribution of publication dates              Service, Berkeley, California.
for fire-related publications, by decade, from three            Amaranthus, M. P., J. M. Trappe, and D. A. Perry. 1993. Soil mois-
literature reviews: postfire logging (McIver & Star                ture, native regeneration, and Pinus lambertiana seedling survival,
2000), postfire rehabilitation (Robichaud et al. 2000),            growth, and mycorrhiza formation following wildfire and grass seed-
                                                                   ing. Restoration Ecology 1:188–195.
and fire exclusion (Keane et al. 2002).
                                                                Barro, S. C., and S. G. Conard. 1987. Use of ryegrass seeding as an
                                                                   emergency revegetation measure in chaparral ecosystems. General
                                                                   technical report PSW-102. U.S. Department of Agriculture Forest
(Robichaud et al. 2000), and rigorous research is scarce.          Service, Berkeley, California.
Similarly, relatively few large areas have been allowed to      Bartholow, J. M. 2000. Estimating cumulative effects of clearcutting on
recover without major intervention after fire, limiting the        stream temperatures. Rivers 7:284–297.
availability of “control” areas in ecological research. This    Belsky, A. J., A. Matzke, and S. Uselman. 1999. Survey of livestock in-
is a particularly acute need in low-elevation ponderosa            fluences on stream and riparian ecosystems in the western United
                                                                   States. Journal of Soil and Water Conservation 54:419–431.
pine forests. Although research productivity on diverse         Benda, L., D. Miller, P. Bigelow, and K. Andras. 2003. Effects of post-
fire and postfire issues (Fig. 3) has increased in recent          wildfire erosion on channel environments, Boise River, Idaho. Forest
years, the complexity and controversy surrounding many             Ecology and Management 178:105–119.
of these issues indicates the need for carefully focused        Beschta, R. L., C. A. Frissell, R. Gresswell, R. Hauer, J. R. Karr,
research programs. We strongly encourage public land-              G. W. Marshall, D. A. Perry, and J. J. Rhoads. 1995. Wildfire and
                                                                   salvage logging: recommendations for ecologically sound post-fire
management agencies to significantly invest in interdisci-         salvage logging and other post-fire treatments on federal lands in the
plinary research that directly addresses important issues          west. Pacific Rivers Council, Portland, Oregon. Available at http://
and concerns associated with wildland fire, postfire sal-          www.pacrivers.org (accessed May 2004).
vage logging, and other postfire treatments. Until addi-        Borchers, J. G., and D. A. Perry. 1990. Effects of prescribed fire on soil
tional research provides different information, an ecolog-         organisms. Pages 143–157 in J. D. Walstad, S. R. Radosevich, and D. V.
                                                                   Sandberg, editors. Natural and prescribed fire in Pacific Northwest
ically based approach to postfire restoration is in order.         forests. Oregon State University Press, Corvallis.
                                                                Brown, J. K. 1980. Influence of harvesting and residues on fuels and fire
                                                                   management. Pages 417–432 in Proceedings: environmental conse-
                                                                   quences of timber harvesting in Rocky Mountain coniferous forests.
Conclusions                                                        General technical report INT-90. U.S. Department of Agriculture For-
                                                                   est Service, Ogden, Utah.
Based on our review of the research and from the per-           Buffington, J. M., T. E. Lisle, R. D. Woodsmith, and S. Hilton. 2002.
spective of ecosystem restoration, several promising ap-           Controls on the size and occurrence of pools in coarse-grained forest
proaches to postfire management exist, including full pro-         rivers. River Research and Applications 18:507–531.
tection of soils, road and fireline restoration, retention of   Centers for Water and Wildland Resources (CWWR). 1996. Summary
                                                                   of the Sierra Nevada Ecosystem Project Report. Report 39. CWWR,
large trees, and nurture of natural recovery processes.            University of California, Davis.
Some of these approaches are likely to be even more ef-         Chamberlin, T. W., R. D. Harr, and F. H. Everest. 1991. Timber harvest-
fective if undertaken proactively before a fire. Conversely,       ing, silviculture, and watershed processes. Pages 181–205 in W. R.
available information indicates that the following postfire        Meehan, editor. Influences of forest and rangeland management on
activities are not likely to be consistent with ecosystem          salmonid fishes and their habitats. Special publication 19. American
                                                                   Fisheries Society, Bethesda, Maryland.
restoration: seeding non-native species, livestock grazing,     Cope, M. J., and W. G. Chaloner. 1985. Wildfire: an interaction of biolog-
installation of instream structures, ground-based logging          ical and physical processes. Pages 257–277 in B. H. Tiffney, editor.
and soil disruption, removal of large trees, road and land-        Geological factors and the evolution of plants. Yale University Press,
ing construction, and logging of ecologically sensitive ar-        New Haven, Connecticut.
eas including roadless areas, riparian areas, and areas with    DeBano, L. F., D. G. Neary, and P. F. Folliott. 1998. Fire’s effect on ecosys-
                                                                   tems. Wiley, New York.
moderate to severe burns. Postfire land-use decisions ob-       Dose, J. J., and B. B. Roper. 1994. Long-term changes in low-flow chan-
viously occur in a very challenging environment for the            nel widths within the South Umpqua watershed, Oregon. Water
general public and for managers of the nation’s public             Resources Bulletin 30:993–1000.



                                                                                                      Conservation Biology
                                                                                                      Volume 18, No. 4, August 2004
                  Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 34 of 37
966       Postfire Management of Public Forests                                                                                                 Beschta et al.


Ebersole, J. L., W. J. Liss, and C. A. Frissell. 1996. Restoration of stream   Kauffman, J. B., R. L. Beschta, N. Otting, and D. Lytjen. 1997. An eco-
    habitats in managed landscapes in the western USA: restoration                logical perspective of riparian and stream restoration in the western
    as re-expression of habitat capacity. Environmental Management                United States. Fisheries 22:12–24.
    21:1–14.                                                                   Keane, R. E., K. C. Ryan, T. T. Veblen, C. D. Allen, J. Logan, and B.
Espinosa, F. A., J. J. Rhodes, and D. A. McCullough. 1997. The fail-              Hawkes. 2002. Cascading effects of fire exclusion in Rocky Moun-
    ure of existing plans to protect salmon habitat on the Clearwater             tain Ecosystems: a literature review. General technical report RMRS-
    National Forest in Idaho. Journal of Environmental Management                 GTR-91. U.S. Department of Agriculture Forest Service, Fort Collins,
    49:205–230.                                                                   Colorado.
Fleischner, T. L. 1994. Ecological costs of livestock grazing in western       Kessler, J., C. Bradley, J. Rhodes, and J. Wood. 2001. Imperiled western
    North America. Conservation Biology 8:629–644.                                trout and the importance of roadless areas. Center for Biological
Frissell, C. A. 1993. Topology of extinction and endangerment of native           Diversity, Tucson, Arizona.
    fishes in the Pacific Northwest and California (USA). Conservation         Ketcheson, G. L., and W. F. Megahan. 1996. Sediment production and
    Biology 7:342–354.                                                            downslope sediment transport from forest roads in granitic water-
Frissell, C. A., and R. K. Nawa. 1992. Incidence and causes of physical           sheds. Research paper INT-RP-486. U.S. Department of Agriculture
    failure of artificial habitat structures in streams of western Oregon         Forest Service, Ogden, Utah.
    and Washington. North American Journal of Fisheries Management             Komarek, E. V., Sr. 1973. Ancient fires. Pages 219–240 in E. V. Komarek
    12:182–197.                                                                   Sr., editor. Proceedings of the twelfth Tall Timbers Fire ecology con-
Frissell, C. A., W. J. Liss, R. E. Gresswell, R. K. Nawa, and J. L. Eber-         ference. Tall Timbers, Tallahassee, Florida.
    sole. 1997. A resource in crisis: changing the measure of salmon           Lawrence, D. E., and G. W. Minshall. 1994. Short- and long-term changes
    management. Pages 411–444 in D. J. Stouder, P. A. Bisson, and R.              in riparian zone vegetation and stream macroinvertebrate com-
    J. Naiman, editors. Pacific salmon and their ecosystems: status and           munity structure. Pages 171–184 in D. G. Despain, editor. Plants
    future options. Chapman and Hall, New York.                                   and their environments: proceedings of the first biennial scien-
Furniss, M. J., T. D. Roelofs, and C. S. Yee. 1991. Road construction and         tific conference on the Greater Yellowstone Ecosystem. Technical
    maintenance. Pages 297–333 in W. R. Meehan, editor. Influences of             report NPS/NRYELL/NRTR-93. U.S. National Park Service, Denver,
    forest and rangeland management on salmonid fishes and their habi-            Colorado.
    tats. Special publication 19. American Fisheries Society, Bethesda,        Leopold, A. 1937. Conservationist in Mexico. American Forests 43:118–
    Maryland.                                                                     120, 146.
Gresswell, R. E. 1999. Fire and aquatic ecosystems in forested biomes          Letey, J. 2001. Causes and consequences of fire-induced soil water re-
    of North America. Transaction of the American Fisheries Society               pellency. Hydrological Processes 15:2867–2875.
    128:193–221.                                                               Lyon, J. L. 1984. The sleeping child burn: 21 years of postfire change.
Harmon, M. E., et al. 1986. Ecology of coarse woody debris in temperate           Research paper INT-330. U.S. Department of Agriculture Forest Ser-
    ecosystems. Advances in Ecological Research 15:133–302.                       vice, Ogden, Utah.
Hauer, F. R., G. C. Poole, J. T. Gangemi, and C. V. Baxter. 1999. Large        Maser, C., R. F. Tarrant, J. M. Trappe, and J. F. Franklin, technical editors.
    woody debris in bull trout spawning streams of logged and wilder-             1988. From the forest to the sea: a story of fallen trees. General tech-
    ness watersheds in northwest Montana. Canadian Journal of Fish-               nical report PNW-GTR-229. U.S. Department of Agriculture Forest
    eries and Aquatic Sciences 56:915–924.                                        Service, Portland, Oregon.
Henjum, M. G., J. R. Karr, D. L. Bottom, D. A. Perry, J. C. Bednarz, S. G.     May, C. L., and R. E. Gresswell. 2003. Processes and rates of sediment
    Wright, S. A. Beckwitt, and E. Beckwitt. 1994. Interim protection for         and wood accumulation in headwater streams of the central Oregon
    late successional forests, fisheries and watersheds: national forests         Coast Range. Earth Surface Processes and Landforms 28:409–424.
    east of the Cascade crest, Oregon and Washington. The Wilderness           McIntosh, B. A., J. R. Sedell, J. E. Smith, R. C. Wissmar, S. E. Clarke,
    Society, Bethesda, Maryland.                                                  G. H. Reeves, and L. A. Brown. 1994. Management history of east-
Hessburg, P. F., and J. K. Agee. 2003. An environmental narrative of              side ecosystems: changes in fish habitat over 50 years, 1935–1992.
    Inland Northwest United States forests, 1800–2000. Forest Ecology             Eastside Forest Ecosystem Health Assessment. Volume III. General
    and Management 178:23–59.                                                     technical report PNW-GTR-321. U.S. Department of Agriculture For-
Hicks, B. J., J. D. Hall, P. A. Bisson, and J. R. Sedell. 1991. Responses         est Service, Portland, Oregon.
    of salmonids to habitat changes. Pages 483–518 in W. R. Meehan,            McIver, J. D., and L. Starr, technical editors. 2000. Environmental ef-
    editor. Influences of forest and rangeland management on salmonid             fects of postfire logging: literature review and annotated bibliogra-
    fishes and their habitats. Special publication 19. American Fisheries         phy. General technical report PNW-GTR-486. U.S. Department of
    Society, Bethesda, Maryland.                                                  Agriculture Forest Service, Portland, Oregon.
Huffman, E. L., L. H. MacDonald, and J. D. Stednick. 2001. Strength            McIver, J. D., and L. Starr. 2001. A literature review on the environmen-
    and persistence of fire-induced soil hydrophobicity under ponderosa           tal effects of postfire logging. Western Journal of Applied Forestry
    and lodgepole pine, Colorado Front Range. Hydrological Processes              16:159–168.
    15:2877–2892.                                                              McMahon, T. E., and D. S. de Calesta. 1990. Effects of fire on fish and
Karr, J. R. 2000. Health, integrity, and biological assessment: the im-           wildlife. Pages 233–250 in J. D. Walstad S. R. Radosevich, and D. V.
    portance of whole things. Pages 209–226 in D. Pimentel, L. Westra,            Sandberg, editors. Natural and prescribed fire in Pacific Northwest
    and R. F. Noss, editors. Ecological integrity: integrating environment,       forests. Oregon State University Press, Corvallis.
    conservation, and health. Island Press, Washington, D.C.                   Minshall, G. W., J. T. Brock, and J. D. Varley. 1989. Wildfires
Kattleman, R. 1996. Hydrology and water resources. Sierra Nevada                  and Yellowstone’s stream ecosystems: a temporal perspective
    Ecosystem Project: final report to Congress. II. Assessments and              shows that aquatic recovery parallels forest succession. BioScience
    scientific basis for management options. Pages 855–920 in Report              39:707–722.
    39. Centers for Water and Wildland Resources, University of Cal-           Minshall, G. W., C. T. Robinson, and D. E. Lawrence. 1997. Postfire re-
    ifornia, Davis. (Also available from http://ceres.ca.gov/snep/pubs/           sponse of lotic ecosystems in Yellowstone National Park U.S.A. Cana-
    web/pdf/vii c30.pdf.)                                                         dian Journal of Fisheries and Aquatic Sciences 54:2509–2525.
Kauffman, J. B. 1990. Ecological relationships of vegetation and fire.         Minshall, G. W., T. V. Royer, and C. T. Robinson. 2001. Response of the
    Pages 39–51 in J. D. Walstad, S. R. Radosevich, and D. V. Sandberg,           Cache Creek macroinvertebrates during the first ten years following
    editors. Prescribed fire in Pacific Northwest forests. Oregon State           disturbance by the 1988 Yellowstone wildfires. Canadian Journal of
    University Press, Corvallis.                                                  Fisheries and Aquatic Sciences 58:1077–1088.



Conservation Biology
Volume 18, No. 4, August 2004
                 Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 35 of 37
Beschta et al.                                                                                             Postfire Management of Public Forests       967


Nadkarni, N. M., and D. C. Odion. 1986. Effects of seeding an exotic             age and forest floor combustion. Forest Ecology and Management
    grass Lolium multiflorum on native seedling regeneration follow-             162:261–271.
    ing fire in a chaparral community. Pages 115–121 in J. J. DeVries,        Stuart, J. D., M. C. Grifantini, and L. Fox III. 1993. Early succes-
    editor. Report 62. Proceedings of the chaparral ecosystems research          sional pathways following wildfire and subsequent silvicultural treat-
    conference. California Water Resource Center, Davis, California.             ment in Douglas-fir/hardwood forests, NW California. Forest Science
National Research Council. 1996. Upstream: salmon and society in the             39:561–572.
    Pacific Northwest. National Academy Press, Washington, D.C.               Swanson, F. J. 1981. Fire and geomorphic process. Pages 401–420 in H.
National Research Council. 2002. Riparian areas: functions and strate-           A. Mooney T. M. Bonnicksen N. L. Christensen J. E. Lotan, and W. A.
    gies for management. National Academy Press, Washington, D.C.                Reiners, editors. Fire regimes and ecosystem properties: proceed-
Nehlsen, W., J. E. Williams, and J. A. Lichatowich. 1991. Pacific Salmon         ings of the conference. General technical report WO-GTR-26. U.S.
    at the crossroads: stocks at risk from California, Oregon, Idaho and         Department of Agriculture Forest Service, Washington, D.C.
    Washington. Fisheries 16:4–21.                                            Terborgh, J., J. A. Estes, P. Paquet, K. Ralls, D. Boiyd-Heigher, B. J. Miller,
Perry, D. A. R. Meurisse B. Thomas R. Miller J. Boyle J. Means C. R.             and R. F. Noss. 1999. The role of top carnivores in regulating terres-
    Perry, and R. F. Powers, editors. 1989. Maintaining the long-term            trial ecosystems. Pages 39–64 in M. E Soulé and J. Terborgh, editors.
    productivity of Pacific Northwest forest ecosystems. Timber Press,           Continental conservation: scientific foundations of regional reserve
    Portland, Oregon.                                                            networks. Island Press, Washington, D.C.
Platts, W. S. 1991. Livestock grazing. Pages 389–424 in W. R. Meehan,         Thomas, J. W., editor. 1970. Wildlife habitats in the Blue Mountains
    editor. Influences of forest and rangeland management on salmonid            of Oregon and Washington. U.S. Agricultural handbook 553, U.S.
    fishes and their habitats. Special Publication 19. American Fisheries        Department of Agriculture, Washington, D.C.
    Society, Bethesda, Maryland.                                              Thompson, D. M. 2002. Long-term effect of instream habitat-
Potyondy, J. P., G. F. Cole, and W. F. Megahan. 1991. A procedure for es-        improvement structures on channel morphology along the Black-
    timating sediment yields from forested watersheds. Pages 12–46 to            ledge and Salmon rivers, Connecticut, USA. Environmental Manage-
    12–54 in Proceedings: fifth federal interagency sedimentation con-           ment 29:250–265.
    ference. Federal Energy Regulatory Commission. Washington, D.C.           Thurow, R. F., D. C. Lee, and B. E. Rieman. 1997. Distribution and sta-
Pyne, S. J. 1984. Introduction to wildland fire: fire management in the          tus of seven native salmonids in the interior Columbia basin and
    United States. Wiley, New York.                                              portions of the Klamath River and Great Basins. Transactions of the
Quigley, T. M., and S. J. Arbelbide, technical editors. 1997. An assess-         46th North American Wildlife and Natural Resources Conference
    ment of ecosystem components in the Interior Columbia Basin and              117:1094–1110.
    portions of the Klamath and Great Basins, Volumes 1–4. General            Trotter, E. H. 1990. Woody debris, forest-stream succession, and catch-
    technical report PNW-GTR-405. U.S. Department of Agriculture For-            ment geomorphology. Journal of the North American Benthological
    est Service, Pacific Northwest Research Station, Portland, Oregon.           Society 9:141–156.
Reid, L. M., and T. Dunne. 1984. Sediment production from forest road         U.S. Department of Agriculture Forest Service (USFS). 2000. Roadless
    surfaces. Water Resources Research 20:1753–1761.                             Area Conservation Final Environmental Impact Statement. USFS,
Rhodes, J. J., D. A. McCullough, F. A. Espinosa Jr., F.A. 1994. A coarse         Washington, D.C.
    screening process for evaluation of the effects of land management        U.S. Department of Agriculture Forest Service (USFS) and BLM (Bureau
    activities on salmon spawning and rearing habitat in ESA consulta-           of Land Management). 1997. The DEIS for the “Eastside” Planning
    tions. Technical report 94–4. Columbia River Inter-Tribal Fish Com-          Area. USFS, Walla Walla, Washington.
    mission, Portland, Oregon.                                                U.S. Department of Agriculture Forest Service (USFS), National Marine
Rieman, B. E., D. C. Lee, and R. F. Thurow. 1997. Distribution, status, and      Fisheries Service, Bureau of Land Management, National Park Ser-
    likely future trends of bull trout in the interior Columbia River basin      vice, and Environmental Protection Agency. 1993. Forest ecosystem
    and Klamath River basins. Transactions of the 46th North American            management: an ecological, economic, and social assessment. USFS,
    Wildlife and Natural Resources Conference 117:1111–1125.                     Pacific Northwest Region, Portland, Oregon.
Rieman, B. E., D. Lee, D. Burns, R. Gresswell, M. Young, R. Stowell,          Walstad, J. D. S. R. Radosevich and D. V. Sandberg, editors. 1990. Nat-
    J. Rinne, and P. Howell. 2003. Status of native fishes in the west-          ural and prescribed fire in Pacific Northwest forests. Oregon State
    ern United States and issues for fire and fuels management. Forest           University Press, Corvallis.
    Ecology and Management 178:197–211.                                       Wells, C. G., R. E. Campbell, L. F. DeBano, C. E. Lewis, R. L. Fredriksen,
Robichaud, P. R., J. L. Beyers, and D. G. Neary. 2000. Evaluating the            E. C. Franklin, R. C. Froelich, and P. H. Dunn. 1979. Effects of fire
    effectiveness of postfire rehabilitation treatments. General technical       on soil: a state-of-knowledge review. General technical report WO-7.
    report RMRS-GTR-63. U.S. Department of Agriculture Forest Service,           U.S. Department of Agriculture Forest Service, Washington, D.C.
    Fort Collins, Colorado.                                                   Williams, J. E., and R. R. Miller. 1990. Conservation status of the North
Rose, C. L., B. G. Marcot, T. K. Mellon, J. L. Ohmann, K. L. Waddell,            American fish fauna in fresh water. Journal of Fisheries Biology 37
    D. L. Lindley, and B. Schrieber. 2001. Decaying wood on pacific              (Supplement A):79–85.
    northwest forests: concepts and tools for habitat management. Pages       Young, M. K., W. A. Hubert, and T. A. Wesche. 1991. Selection of mea-
    580–623 in D. A. Johnson and T. A. O’Neill, editors. Wildlife-habitat        sures of substrate composition to estimate survival to emergence of
    relationships in Oregon and Washington. Oregon State University              salmonids and to detect changes in stream substrates. North Ameri-
    Press, Corvallis.                                                            can Journal of Fisheries Management 11:339–346.
Schmetterling, D. A., C. G. Glancy, and T. M. Brandt. 2001. Effects           Zedler, P. H., C. R. Gautier, G. S. McMaster, and S. Gregory. 1983. Veg-
    of riprap bank reinforcement on stream salmonids in the western              etation change in response to extreme events: the effect of a short
    United States. Fisheries 26: 6–13.                                           interval between fires in California chaparral and coastal scrub. Ecol-
Sexton, T. O. 1998. Ecological effects of post-wildfire management activ-        ogy 64:809–818.
    ities (salvage logging and grass-seeding) on vegetation composition,      Ziemer, R. R., and T. E. Lisle. 1993. Evaluating sediment produc-
    diversity, biomass, and growth and survival of Pinus ponderosa and           tion by activities related to forest uses: a Northwest perspective.
    Purshia tridentata. M.S. thesis. Oregon State University, Corvallis.         Pages 71–74 in Proceedings: technical workshop on sediments
Stephens, S. L., and M. A. Finney. 2000. Prescribed fire mortality of            1992. U.S. Environmental Protection Agency and Terrene Institute,
    Sierra Nevada mixed conifer tree species: effects of crown dam-              Washington, D.C.




                                                                                                                    Conservation Biology
                                                                                                                    Volume 18, No. 4, August 2004
 Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 36 of 37




           BAKER DECLARATION

                ATTACHMENT D

Aerial photograph of the M1 project
  area, with Lake Pillsbury in the
background, taken on June 12, 2019,
        by Kimberly Baker
  Case 3:19-cv-06643-EMC Document 12 Filed 10/18/19 Page 37 of 37




                BAKER DECLARATION – ATTACHMENT D




Aerial photograph of the M1 project area, with Lake Pillsbury in the background,
                  taken on June 12, 2019, by Kimberly Baker
